Exhibit 10.1

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Execution Version

 

 

Amended and Restated

Ex-US Commercialization Agreement

 

 

This Amended and Restated Ex-US Commercialization Agreement is entered into as
of February 28, 2018 (the “Restatement Date”)

 

by and between

 

F. Hoffmann-La Roche Ltd

with an office and place of business at Grenzacherstrasse 124, 4070 Basel,
Switzerland (“Roche”)

on the one hand

 

and

 

Foundation Medicine, Inc.

with an office and place of business at 150 Second Street, Cambridge,
Massachusetts 02141

(“FMI”)

on the other hand.




***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

Table of Contents

 

1.

Definitions

1

 

1.1

[…***…] Region

1

 

1.2

Affiliate

1

 

1.3

Agreement

2

 

1.4

Agreement Term

2

 

1.5

Allocable Overhead Expenses

2

 

1.6

Applicable Law

2

 

1.7

Business Day

2

 

1.8

Calendar Quarter

2

 

1.9

Calendar Year

3

 

1.10

Commercial Launch or Commercially Launch(ed)

3

 

1.11

Commercially Reasonable Efforts

3

 

1.12

Confidential Information

3

 

1.13

Control

3

 

1.14

Core Countries

4

 

1.15

Cost of Services

4

 

1.16

Cover

4

 

1.17

Critical Core Countries

4

 

1.18

Dedicated Sales Force

4

 

1.19

Effective Date

5

 

1.20

EMA

5

 

1.21

EU

5

 

1.22

Existing Third Party Rights

5

 

1.23

FDA

5

 

1.24

FMI Know-How

5

 

1.25

FMI Patent Rights

5

 

1.26

FMI Territory

5

 

1.27

FMI Trademarks

5

 

1.28

FTE

5

 

1.29

GAAP

5

 

1.30

Gross Margin

5

 

1.31

HSR

5

 

1.32

IFRS

6

 

1.33

Initial Filing

6

 

1.34

Initial Launch

6

 

1.35

Insolvency Event

6

 

1.36

Invention

6

 

1.37

JMC

6

 

1.38

JOC

6

 

1.39

Know-How

6

 

1.40

MSL

6

 

1.41

Net Sales

6

 

1.42

[…***…] Region

7

 

1.43

Non-Regulated Market

7

 

1.44

[…***…] Region

7

 

1.45

Party

7

 

1.46

Patent Rights

7

 

1.47

Post Approval Plan

7

***Confidential Treatment Requested***

- ii -

--------------------------------------------------------------------------------

 

 

1.48

Product

7

 

1.49

Quality Standards

8

 

1.50

Region

8

 

1.51

Regulated Market

8

 

1.52

Regulatory Approval

8

 

1.53

Regulatory Authority

8

 

1.54

Roche Group

8

 

1.55

Roche Region

8

 

1.56

Sales

9

 

1.57

Sublicensee

9

 

1.58

Subsequent Claim Filing

9

 

1.59

Tactical Plan

9

 

1.60

Territory

10

 

1.61

Territory Revision Event

10

 

1.62

Third Party

10

 

1.63

Transitional Services Agreement

10

 

1.64

US

10

 

1.65

US$

10

 

1.66

Additional Definitions

10

2.

Licenses and Exclusivity

13

 

2.1

Licenses

13

 

2.2

Exclusive Right to Commercialize Products

13

 

2.3

Product Specifications; Modifications

14

3.

Right to Include Future Products

14

4.

Governance

15

 

4.1

Joint Management Committee

15

 

4.2

Joint Operational Committee

15

 

4.3

Members

15

 

4.4

Responsibilities of the JOC

15

 

4.5

Meetings

16

 

4.6

Minutes

16

 

4.7

Decisions

17

 

4.8

Information Exchange

17

 

4.9

Joint Operational Teams

17

 

4.10

Alliance Director

17

 

4.11

Limitations of Authority

18

 

4.12

Expenses

18

 

4.13

Lifetime

18

5.

Supply

18

6.

Regulatory

19

 

6.1

Responsibility

19

 

6.2

Clinical Trials

22

 

6.3

Reporting Adverse Events

23

 

6.4

Reimbursement

23

7.

Commercialization

24

 

7.1

Strategies

24

 

7.2

Sales

24

 

7.3

F1CDx Initial Launch Plan, Subsequent Claim Filings, and Non-Regulated Updates

24

 

7.4

Additional Responsibilities

26

***Confidential Treatment Requested***

- iii -

--------------------------------------------------------------------------------

 

 

7.5

Branding and Pricing

31

 

7.6

Product Promotional Materials and Promotional Obligations

31

 

7.7

F1CDx Report

31

8.

Payment

32

 

8.1

General

32

 

8.2

Costs of Services

32

 

8.3

Royalty Payments and Sales Milestones

33

 

8.4

Disclosure of Payments

36

9.

Accounting and Reporting

36

 

9.1

Timing of Payments

36

 

9.2

Late Payment

36

 

9.3

Method of Payment

36

 

9.4

Currency Conversion

36

 

9.5

Reporting

36

10.

Taxes

36

11.

Auditing

37

 

11.1

Right to Audit

37

 

11.2

Audit Reports

37

 

11.3

Over-or Underpayment

37

 

11.4

Duration of Audit Rights

38

12.

Intellectual Property

38

 

12.1

Ownership of Inventions

38

 

12.2

Trademarks and Labeling

38

 

12.3

Prosecution of Patent Rights

39

 

12.4

Patent Coordination Team

39

 

12.5

Infringement

39

 

12.6

Defense

39

 

12.7

Common Interest Disclosures

39

13.

Representations and Warranties

39

 

13.1

FMI Representations and Warranties

39

 

13.2

Mutual Representations of the Parties

40

14.

Indemnification

41

 

14.1

Indemnification by Roche

41

 

14.2

Indemnification by FMI

41

 

14.3

Procedure

42

15.

Liability

42

 

15.1

Disclaimer

42

16.

Obligation Not to Disclose Confidential Information

42

 

16.1

Non-Use and Non-Disclosure

42

 

16.2

Permitted Disclosure

42

 

16.3

Press Releases

42

 

16.4

Publications

43

 

16.5

Commercial Considerations

43

17.

Term and Termination

44

 

17.1

Commencement and Term

44

 

17.2

Termination

44

 

17.3

Consequences of Termination and Expiration

45

 

17.4

Survival

48

18.

Bankruptcy

48

***Confidential Treatment Requested***

- iv -

--------------------------------------------------------------------------------

 

19.

Miscellaneous

49

 

19.1

Governing Law

49

 

19.2

Disputes

49

 

19.3

Arbitration

49

 

19.4

Assignment

50

 

19.5

Compliance with Applicable Law

50

 

19.6

Debarment

51

 

19.7

Independent Contractor

51

 

19.8

Unenforceable Provisions and Severability

51

 

19.9

Waiver

51

 

19.10

Appendices

51

 

19.11

Entire Understanding

52

 

19.12

Amendments

52

 

19.13

Invoices

52

 

19.14

Notice

52

 

19.15

Subcontractors

52

 

19.16

Force Majeure

53

 

19.17

Rules of Construction

53

 

 

***Confidential Treatment Requested***

- v -

--------------------------------------------------------------------------------

 

Amended and Restated Ex-US Commercialization Agreement

 

 

WHEREAS, FMI has certain products that it currently commercializes, and
additional products that it would like to commercialize in the future, either by
itself or through a collaborator;

 

WHEREAS, Roche has expertise in the commercialization of pharmaceutical and
diagnostic products; and

 

WHEREAS, pursuant to that certain Ex-Us Commercialization Agreement, effective
as of April 7, 2015 (as amended, the “Original Agreement”), Roche and FMI agreed
to collaborate on the commercialization of certain FMI products outside of the
US;

 

WHEREAS, concurrently with the Original Agreement, Roche and FMI entered into
that certain transaction agreement which provided, among other things, for Roche
to acquire a majority ownership of FMI upon the terms and subject to the
conditions set forth therein (as it may be amended from time to time, the
“Transaction Agreement”); a related investor rights agreement (as it may be
amended from time to time, the “Investor Rights Agreement”); that certain United
States education collaboration agreement pursuant to which Roche agreed to work
with FMI in the United States to educate relevant persons on next generation
sequencing and/or comprehensive genomic profiling technology (as it may be
amended from time to time, the “US Education Collaboration Agreement”); that
certain collaboration agreement pursuant to which Roche agreed to collaborate
with FMI on the development of genomic testing platforms (as it may be amended
from time to time, the “Collaboration Agreement”); and that certain master IVD
collaboration agreement pursuant to which Roche and FMI agreed to establish a
framework for a collaboration to develop, manufacture, distribute, and
commercialize IVD Kit Products (as defined  therein) (as it may be amended from
time to time, the “Master IVD Collaboration Agreement” and, together with the US
Education Collaboration Agreement and the Collaboration Agreement, the “Related
Agreements”);

 

WHEREAS, FMI and Roche intend that assays and other products generated under the
Collaboration Agreement will be commercialized in accordance with this
Agreement; and

 

WHEREAS, FMI and Roche desire to amend and restate the Original Agreement in its
entirety;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:

 

1.

Definitions

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

 

1.1

[…***…] Region

The term “[…***…] Region” shall mean the […***…].

 

1.2

Affiliate

The term “Affiliate” shall mean any individual, corporation, association or
other business entity that directly or indirectly controls, is controlled by, or
is under common control with the Party in question. As used in this definition
of “Affiliate,” the term “control” shall mean the direct or indirect ownership
of more than fifty percent (>50%) of the stock having the right to vote for
directors thereof or the ability to otherwise control the management of the
corporation or other business

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

entity whether through the ownership of voting securities, by contract,
resolution, regulation or otherwise. Anything to the contrary in this paragraph
notwithstanding, Chugai Pharmaceutical Co., Ltd, a Japanese corporation
(“Chugai”), shall not be deemed an Affiliate of Roche unless Roche provides
written notice to FMI of its desire to include Chugai as an Affiliate of Roche.
Moreover, FMI and its Affiliates existing as of the Restatement Date shall not
be deemed Affiliates of Roche and its Affiliates existing as of the Restatement
Date, and Roche and its Affiliates existing as of the Restatement Date shall not
be deemed Affiliates of FMI and its Affiliates existing as of the Restatement
Date. Affiliates coming into existence after the Restatement Date shall be
classified by the Parties as either Roche Affiliates or FMI Affiliates for the
purposes of this Agreement.

 

1.3

Agreement

The term “Agreement” shall mean this document including any and all appendices
and amendments to it as may be added and/or amended from time to time in
accordance with the provisions of this Agreement.  

 

1.4

Agreement Term

The term “Agreement Term” shall mean the period of time commencing on the
Effective Date and, unless this Agreement is terminated sooner as provided in
Article 17, expiring five (5) years from the Effective Date (“Initial Term”)
unless extended by Roche in writing at least […***…] prior to the expiration of
the Initial Term (or any Renewal Term) (i) in its entirety, (ii) on a
country-by-country, Region by Region and/or Product-by-Product basis, or (iii)
by mutual agreement of the Parties, in each case for additional two (2) year
periods (each a “Renewal Term”) during any period of time in which the Aggregate
Ownership Percentage (as defined in the Investor Rights Agreement) of Roche and
its Affiliates is at least 50.1% (it being understood that this requirement is
subject to Section 4.04 of the Investor Rights Agreement).

 

1.5

Allocable Overhead Expenses

The term “Allocable Overhead Expenses” shall mean costs incurred by a Party for
its account which are attributable to the Party’s supervisory, services,
occupancy costs, corporate bonus (to the extent not charged directly to
department), and its payroll, information systems, human relations or purchasing
functions and which are allocated to company departments based on space occupied
or headcount or other activity-based method. Allocable Overhead Expenses shall
not include any costs attributable to general corporate activities including
executive management, investor relations, business development, legal affairs
and finance.

 

1.6

Applicable Law

The term “Applicable Law” shall mean any law, statute, ordinance, code, rule or
regulation that has been enacted by a government authority (including without
limitation, any Regulatory Authority) and is in force as of the Effective Date
or comes into force during the Agreement Term, in each case to the extent that
the same is applicable to the performance by the Parties of their respective
obligations under this Agreement.

 

1.7

Business Day

The term “Business Day” shall mean 9:00 a.m. to 5:00 p.m. local time on a day
other than a Saturday, Sunday or bank or other public or federal holiday in
Switzerland, New Jersey or Massachusetts.

 

1.8

Calendar Quarter

The term “Calendar Quarter” shall mean each period of three (3) consecutive
calendar months, ending March 31, June 30, September 30, and December 31.

 

- 2 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

1.9

Calendar Year

The term “Calendar Year” shall mean the period of time beginning on January 1
and ending December 31, except for the first Calendar Year of the Agreement
Term, which shall begin on the Effective Date and end on December 31.

 

1.10

Commercial Launch or Commercially Launch(ed)

The term “Commercial Launch” or “Commercially Launch(ed)” shall mean a
commercial launch of a particular Product, which shall at a minimum require at
least commercial scale sales, marketing and promotional activities using
Commercially Reasonable Efforts.  

 

1.11

Commercially Reasonable Efforts

The term “Commercially Reasonable Efforts” shall mean such level of efforts
required to carry out such obligation in a sustained manner consistent with the
efforts that Roche or FMI, as applicable, devotes at the same stage of
development or commercialization, as applicable, for its own products with
similar market potential, at a similar stage of their product life taking into
account the existence of other competitive products in the market place or under
development, the proprietary position of the product, the regulatory structure
involved, the anticipated profitability of the product and other relevant
factors. It is understood that such product potential may change from time to
time based upon changing scientific, business and marketing and return on
investment considerations.

 

1.12

Confidential Information

The term “Confidential Information” shall mean any and all information, data or
know-how (including Know-How), whether technical or non-technical, oral or
written, that is disclosed by one Party or its Affiliates (“Disclosing Party”)
to the other Party or its Affiliates (“Receiving Party”). Confidential
Information shall not include any information, data or know-how that:

 

 

(i)

was generally available to the public at the time of disclosure, or becomes
available to the public after disclosure by the Disclosing Party other than
through fault (whether by action or inaction) of the Receiving Party or its
Affiliates,

 

(ii)

can be evidenced by written records to have been already known to the Receiving
Party or its Affiliates prior to its receipt from the Disclosing Party,

 

(iii)

is obtained at any time lawfully from a Third Party under circumstances
permitting its use or disclosure,

 

(iv)

is developed independently by the Receiving Party or its Affiliates as evidenced
by written records other than through knowledge of Confidential Information, or

 

(vi)

is approved in writing by the Disclosing Party for release by the Receiving
Party.

 

The terms of this Agreement shall be considered Confidential Information of the
Parties.

 

1.13

Control

The term “Control” shall mean (as an adjective or as a verb including
conjugations and variations such as “Controls” “Controlled” or “Controlling”)
(a) with respect to Patent Rights and/or Know-How, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights and/or
Know-How without violating the terms of any agreement or arrangement between
such Party and any other party and (b) with respect to proprietary materials,
the possession by a Party of the ability to supply such proprietary materials to
the other Party as provided herein without violating the terms of any agreement
or arrangement between such Party and any other party.

 

 

- 3 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

1.14

Core Countries

The term “Core Countries” shall mean […***…].  The term “Core Countries” may be
updated, without further amendment to this Agreement, to include additional
countries approved by the JOC.

 

1.15

Cost of Services

The term “Cost of Services” means, as applicable to a Product, FMI’s costs
incurred in connection with sample preparation, sequencing, data analysis,
medical curation and report generation for such Product (collectively, “Service
Activities”), equal to […***…]. The Cost of Services shall be calculated in
accordance with GAAP or IFRS, as applicable, and as consistently applied by FMI
in preparing its audited consolidated financial statements. FMI shall be solely
responsible for all capital costs incurred in connection with providing the
Service Activities for Products for use in the Territory, including without
limitation building out capacity for such Products, provided that depreciation
for any equipment used to provide the Service Activities will be included in the
Cost of Services to the extent allocable to a Product in a manner consistent
with FMI’s internal and external accounting principles as consistently applied.
Except as provided for in Section 8.2, Cost of Services will not include any
transfer pricing mark-up. For clarity, any given deduction utilized in
calculating Cost of Services (including the components thereof) shall be taken
only once.

 

Notwithstanding the foregoing, to the extent the Parties have agreed to other
calculations for the Cost of Services in a given country in the Territory, the
Cost of Services in such country in the Territory shall be governed by the
separate terms agreed to between the Parties.

 

1.16

Cover

The term “Cover” shall mean (as an adjective or as a verb including conjugations
and variations such as “Covered,” “Coverage” or “Covering”) that the developing,
making, using, offering for sale, promoting, selling, exporting or importing of
a given compound, formulation or product would infringe a valid claim in the
absence of a license under the Patent Rights to which such valid claim pertains.
The determination of whether a compound, formulation, process or product is
covered by a particular valid claim shall be made on a country-by-country basis.
As used in the previous sentence, “valid claim” means, with respect to a
particular country a claim in an issued and unexpired patent that has not lapsed
or been disclaimed, revoked, held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal and that has not
been admitted to be invalid or unenforceable through re-examination, re-issue,
disclaimer or otherwise, or lost in an interference proceeding.

 

1.17

Critical Core Countries

The term “Critical Core Countries” shall mean […***…].  The term “Critical Core
Countries” may be updated, without further amendment to this Agreement, to
include additional countries approved by the JOC.

 

1.18

Dedicated Sales Force

The term “Dedicated Sales Force” shall mean a Roche sales force promoting F1CDx
that (i) does not promote, and is prohibited from promoting, any oncology
therapeutics and (ii) is not directly, on an individual basis or on a Roche
sales force promoting F1CDx basis, compensated or financially incentivized by
sales of oncology therapeutics.

 

 

- 4 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

1.19

Effective Date

The term “Effective Date” shall mean the effective date of the Collaboration
Agreement.

 

1.20

EMA

The term “EMA” shall mean the European Medicines Agency or any successor agency
with responsibilities comparable to those of the European Medicines Agency.

 

1.21

EU

The term “EU” shall mean the European Union and all its then-current member
countries.

 

1.22

Existing Third Party Rights

The term “Existing Third Party Rights” shall mean any Third Party rights granted
by FMI to such Third Party relating to the Products in the Territory under an
agreement with FMI existing as of the Effective Date. The Existing Third Party
Rights are listed in Appendix 1.22.

 

1.23

FDA

The term “FDA” shall mean the US Food and Drug Administration.

 

1.24

FMI Know-How

The term “FMI Know-How” shall mean the Know-How that FMI Controls at the
Effective Date and during the Agreement Term.

 

1.25

FMI Patent Rights

The term “FMI Patent Rights” shall mean the Patent Rights that FMI Controls
Covering a Product or its use.

 

1.26

FMI Territory

The term “FMI Territory” shall mean (i) the US, and (ii) any countries that have
been removed from the Territory pursuant to the terms of this Agreement.

 

1.27

FMI Trademarks

The term “FMI Trademarks” shall mean all trademarks Controlled by FMI which are
necessary or useful for use in connection with the commercialization of
Products.

 

1.28

FTE

The term “FTE” shall mean a full-time equivalent person-year, based upon a total
of no less than one thousand eight hundred (1,800) working hours per year. In no
circumstance can the work of any given person exceed one (1) FTE.

 

1.29

GAAP

The term “GAAP” shall mean US generally accepted accounting principles.

 

1.30

Gross Margin

The term “Gross Margin” shall mean Net Sales minus Cost of Services.

 

1.31

HSR

The term “HSR” shall mean the Hart-Scott-Rodino Antitrust Improvements Act.

 

 

- 5 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

1.32

IFRS

The term “IFRS” shall mean International Financial Reporting Standards.

 

1.33

Initial Filing

The term “Initial Filing” shall mean the initial filing for the F1CDx platform
in a Regulated Market to obtain Regulatory Approval for such product.

 

1.34

Initial Launch

The term “Initial Launch” shall mean: (a) as it relates to a Regulated Market,
the Commercial Launch of F1CDx in such country following an Initial Filing and
(b) as it relates to a Non-Regulated Market, the Commercial Launch of F1CDx in
such country following delivery of FMI’s F1CDx Launch Notice.

 

1.35

Insolvency Event

The term “Insolvency Event” shall mean circumstances under which a Party (i) has
a receiver or similar officer appointed over all or a material part of its
assets or undertaking; (ii) passes a resolution for winding-up (other than a
winding-up for the purpose of, or in connection with, any solvent amalgamation
or reconstruction) or a court makes an order to that effect or a court makes an
order for administration (or any equivalent order in any jurisdiction); (iii)
enters into any composition or arrangement with its creditors (other than
relating to a solvent restructuring); (iv) ceases to carry on business; (v) is
unable to pay its debts as they become due in the ordinary course of business.

 

1.36

Invention

The term “Invention” shall mean an invention that is made, i.e., conceived and
reduced to practice, in performance of activities under this Agreement.

 

1.37

JMC

The term “JMC” shall mean the joint management committee described in Article 6
of the Collaboration Agreement. If the Collaboration Agreement terminates before
this Agreement, then the provisions of the Collaboration Agreement to the
necessary to interpret or implement this Agreement shall be incorporated by
reference into this Agreement.

 

1.38

JOC

The term “JOC” shall mean the joint operating committee as mentioned in the
Collaboration Agreement and the US Education Collaboration Agreement, and
described in Section 4.2.

 

1.39

Know-How

The term “Know-How” shall mean data, knowledge and information, including
chemical manufacturing data, toxicological data, pharmacological data,
preclinical data, assays, platforms, formulations, specifications, quality
control testing data, that are necessary or useful for the discovery,
manufacture, development or commercialization of Products.

 

1.40

MSL

The term “MSL” shall mean a medical science liaison.

 

1.41

Net Sales

The term “Net Sales” shall mean, for a Product in a particular period, the
amount calculated by subtracting from the Sales of such Product for such period:
[…***…].

 

- 6 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

1.42

[…***…] Region

The “[…***…] Region” shall mean all countries in the Territory excluding the
[…***…] Region and the […***…] Region.

 

1.43

Non-Regulated Market

The term “Non-Regulated Market” shall mean a market other than a Regulated
Market.

 

1.44

[…***…] Region

The term “[…***…] Region” shall mean […***…].

 

1.45

Party

The term “Party” shall mean FMI or Roche, as the case may be, and “Parties”
shall mean FMI and Roche collectively.

 

1.46

Patent Rights

The term “Patent Rights” shall mean all rights under any patent or patent
application, in any country of the Territory, including any patents issuing on
such patent application, and further including any substitution, extension or
supplementary protection certificate, reissue, reexamination, renewal, division,
continuation or continuation-in-part of any of the foregoing.

 

1.47

Post Approval Plan

The term “Post Approval Plan” shall mean the plan for regulatory (including the
strategy with respect to Regulatory Approvals and reimbursement approvals for
Products) and clinical activities associated with a Product in the Territory.

 

1.48

Product

The term “Product” shall mean (i) the FoundationOne® clinical diagnostic testing
commercial product (the “FoundationOne Product” or “FoundationOne”) and the
FoundationOne® Heme clinical diagnostic testing commercial product
(“FoundationOne Heme” and, together with FoundationOne, collectively, “Initial
Products”), (ii) the FoundationACT® clinical diagnostic testing commercial
product (“FACT”, and together with the Initial Products, collectively, the
“First Year Products”), (iii) the FoundationOne CDxTM clinical diagnostic
testing commercial product (“FoundationOne CDx” or “F1CDx”) and (iv) any other
clinical diagnostic testing commercial products developed under the
Immunotherapy Testing Platform Development Program (as defined in the
Collaboration Agreement), the ctDNA Platform Development Program (as defined in
the Collaboration Agreement), or the CDx Development Program (as defined in the
Collaboration Agreement), including, to the extent developed under any such
development program under the Collaboration Agreement, any product that becomes
subject to a Regulatory Approval by a Regulatory Authority in the US after the
Restatement Date (clause (iv), subject to the terms of Section 8.3.5,
collectively, “Collaboration Products”) and (v) any other products that the
Parties mutually agree to include under this Agreement.  The term “Product”
shall include associated Service Activities provided in connection with Sales,
[…***…].  For clarity, […***…] are excluded from the definition of a Product.

 

For clarity, the term “clinical diagnostic testing commercial product” as used
in this Agreement specifically excludes the provision of any testing products or
services related to research and development activities, including any
activities related to the sale of diagnostic testing products and services to
biopharmaceutical companies, or genomic profiling for clinical trials sponsored
or

 

- 7 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

otherwise funded by biopharmaceutical companies.  Nothing herein will exclude
sales to clinicians for market development purposes in connection with
Commercially Launching a Product in the Territory, on terms that are mutually
agreed to by the Parties.

 

1.49

Quality Standards

The term “Quality Standards” shall mean (i) FMI’s standard specifications in
accordance with Section 2.3, with respect to the Products and performance of
Service Activities, which shall include technical specifications on such Product
and standards for the validation of such Product, and (ii) Clinical Laboratory
Improvements Amendments (CLIA) or Quality Standard Regulations (QSR)
requirements, each as applicable to a Product, and other standards required by
Applicable Laws in the Territory.

 

1.50

Region

The term “Region” shall mean the […***…] Region, the […***…] Region, and the
[…***…] Region.

 

1.51

Regulated Market

The term “Regulated Market” shall mean a market in the Territory in which
Regulatory Approval is required in order to manufacture, have manufactured,
sell, have sold, market (including place on the market or put into service),
have marketed, import or have imported all or any portion of F1CDx, including
any companion diagnostic claims.

 

1.52

Regulatory Approval

The term “Regulatory Approval” shall mean any approvals (including, specifically
in Japan, National Health Insurance price listing), licenses, registrations,
authorizations, by any Regulatory Authority necessary to manufacture, have
manufactured, sell, have sold, market (including place on the market or put into
service), have marketed, import or have imported any Product in the Territory.

 

1.53

Regulatory Authority

The term “Regulatory Authority” shall mean any national, supranational (e.g.,
the European Commission, the Council of the European Union, the European
Medicines Agency), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity including the EMA, in
any country involved in the granting of Regulatory Approval for the Product.

 

1.54

Roche Group

The term “Roche Group” shall mean collectively Roche and its Affiliates and
Sublicensees.

 

1.55

Roche Region

The term “Roche Region” shall mean each of […***…] (each as defined below in
this Section 1.55).  

 

•

The “[…***…]” shall mean the country of […***…].

 

•

The “[…***…]” shall mean the country of […***…].

 

•

The “[…***…]” shall mean the countries of […***…].

 

•

The term “[…***…]” shall mean the countries […***…].

 

- 8 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

•

The term “[…***…]” shall mean the countries of […***…].

 

•

The term “[…***…]” shall mean the countries of […***…].

For clarity, any countries listed in this Section 1.55 that are in the Territory
but that the Parties have otherwise mutually agreed to exclude from the Virtual
Gross Margin Calculation shall be excluded from the applicable Roche Region even
if such country is otherwise listed in this Section 1.55.  Any countries in the
Territory that are not otherwise listed in the definitions of the […***…], the
[…***…], the […***…], the […***…], the […***…], and the […***…] shall be
assigned to a specific Roche Region by mutual agreement of the Parties.

 

1.56

Sales

The term “Sales” shall mean, for a Product in a particular period, the sum of
(i) and (ii):

 

(i)

the amount stated […***…] for such period […***…]. This amount […***…] in such
period reduced by […***…] taken in accordance […***…]:

 

 



[…***…]

 

 



[…***…]

 

 



[…***…]


 



[…***…]

 

 



[…***…]

 

For purposes of clarity, […***…] shall be excluded from “Sales”. Notwithstanding
the foregoing, to the extent the Parties have agreed to other calculations for
Sales in a given country in the Territory, the Sales in such country in the
Territory shall be governed by the separate terms agreed to between the Parties.

 

(ii)

[…***…].

 

1.57

Sublicensee

The term “Sublicensee” shall mean a permitted entity to which Roche has licensed
rights in accordance with Section 2.1.2 of this Agreement.

 

1.58

Subsequent Claim Filing

The term “Subsequent Claim Filing” shall mean any subsequent filing made
following the Initial Filing to add any companion diagnostic claims to F1CDx not
included in the Initial Filing, that requires Regulatory Approval, including any
additional biomarkers added following the Initial Filing specifically in
connection with the addition of any companion diagnostic claim included in such
subsequent filing.

 

1.59

Tactical Plan

The term “Tactical Plan” shall mean the plan describing the tactics and
logistics for marketing, promotion and sale of a Product in a specific country
or Region, which shall address matters such as (i) annual minimum amounts of
Product to be sold in such country or Region, (ii) details regarding the
marketing support for the Products, and (iii) other activities to be conducted
by either Party.

 

- 9 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

1.60

Territory

The term “Territory” shall mean all countries of the world, excluding the FMI
Territory.

 

1.61

Territory Revision Event

The term “Territory Revision Event” shall mean a Territory Revision Event 1,
Territory Revision Event 2, Territory Revision Event 3, Territory Revision Event
4, Territory Revision Event 5, Territory Revision Event 6 or Territory Revision
Event 7.

 

1.62

Third Party

The term “Third Party” shall mean a person or entity other than (i) FMI or any
of its Affiliates or (ii) a member of the Roche Group.

 

1.63

Transitional Services Agreement

The term “Transitional Services Agreement” shall mean that certain transitional
services agreement, effective as of December 1, 2016, by and between the
Parties, pursuant to which FMI agreed to perform certain “Transitional Services”
(as defined therein) for Roche in certain countries in the Territory.

 

1.64

US

The term “US” shall mean the United States of America and its territories and
possessions.

 

1.65

US$

The term “US$” shall mean US dollars.

 

1.66

Additional Definitions

Each of the following definitions is set forth in the Section of this Agreement
indicated below:

 

Definition

Section

AAA

19.3

AAA Arbitration Rules

19.3

Accounting Period

9.1

Adverse Event

6.3

Alliance Director

4.10

APAC Region

1.55

Arbitration Offer

8.3.5

Arbitration Commencement Date

8.3.5

Average Delivery Time Metric

7.4.2.3

Bankruptcy Code

18

Breaching Party

17.2.1

Chairperson

4.3

Chugai

1.2

Collaboration Agreement

Whereas clause

Collaboration Products

1.38

Dependent Obligation

7.4.1.5

Disclosing Party

1.12

[…***…]

1.55

[…***…]

1.55

 

- 10 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Definition

Section

Expert

8.3.5

F1CDx

1.48

F1CDx Initial Launch Plan

7.3.1

F1CDx Launch Notice

7.3.1

F1CDx Personnel

6.1.2.3

F1CDx Report

7.7

FACT

1.48

FCPA

19.5

Firewall

6.1.2.3

Firewall Policies

6.1.2.3

FMI

Cover page

FMI-Originated Transfer Activities

17.3.4.3

FoundationOne

1.48

FoundationOne CDx

1.48

FoundationOne Product

1.48

Global Cost

8.2.1

Global Test Fixed Fee

8.2.1

Indemnified Party

14.3

Indemnifying Party

14.3

Initial Discussion Period

8.3.5

Initial Launch Requirement

7.3.1

Initial Products

1.48

Initial Term

1.4

Investor Rights Agreement

Whereas clause

[…***…]

1.55

JOT

4.9

[…***…]

1.55

Local Cost

8.2.1

Local Test Fixed Fee

8.2.1

Master IVD Collaboration Agreement

Whereas clause

Material Average Delivery Time Failure

7.4.2.3

Members

4.3

Minimum Price

7.5

Minimum Revenue Requirements

7.4.1.2

Minimum Transfer Payment

17.3.4.3

NGS

7.4.2.3

Non-Breaching Party

17.2.2

Non-Regulated Update

7.3.2

[…***…]

1.55

Original Agreement

Whereas clause

Panel

8.3.5

Payment Currency

9.3

Penalty Payment

8.3.6

Peremptory Notice Period

17.2.2

Precedent Obligation

7.4.1.5

Product Documentation Requirements

7.4.1.4

 

- 11 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Definition

Section

Product Trademarks

12.2

Professional Services

7.7

Publishing Notice

16.4

Publishing Party

16.4

Qualified Sample

7.4.2.3

Quarterly Average Delivery Time Failure

7.4.2.3

Rebuttal

8.3.5

Receiving Party

1.12

Regulated Claims

7.7

Regulatory Partner

6.1.2.4

Regulatory Partner Notice

6.1.2.4

Related Agreements

Whereas clause

Renewal Term

1.4

Restatement Date

Cover page

Roche

Cover page

Roche Regulatory Support

6.1.2.4

Roche Transfer Activities

17.3.4.3

ROFN Negotiation Period

3

Royalty Term

8.3.1

Samples

17.3.4.3

Selected Agreement

8.3.5

Service Activities

1.15

Supporting Memorandum

8.3.5

Territory Revision Event 1

6.1.2.3

Territory Revision Event 2

6.1.2.4

Territory Revision Event 3

7.3.1

Territory Revision Event 4

7.3.1

Territory Revision Event 5

7.3.2

Territory Revision Event 6

7.4.1.4

Territory Revision Event 7

7.4.1.6

Third Party F1CDx Regulatory Information

6.1.2.3

Third Party Test Fee

8.2.2

Transaction Agreement

Whereas clause

Universal CDx Product

2.2

US Cost

8.2.1

US Education Collaboration Agreement

Whereas clause

Virtual Gross Margin Calculation

8.3.2.1

 

 

 

- 12 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

2.

Licenses and Exclusivity

 

2.1

Licenses

2.1.1

Patents and Know-How

Subject to the terms and conditions of this Agreement, FMI hereby grants to
Roche a right and license, including the right to sublicense solely as permitted
in Section 2.1.2, under FMI’s interest in the FMI Patent Rights and FMI Know-How
to use, have used, import, have imported, export, have exported, market, have
marketed, distribute, have distributed, sell and have sold Products in the
Territory. Subject to Section 2.2 and the other terms of this Agreement, the
foregoing license shall be exclusive (even as to FMI).

 

2.1.2

Sublicenses

The licenses granted by FMI to Roche in Section 2.1.1 and 2.1.3 may be
sublicensed by Roche to any Affiliate of Roche for so long as such Affiliate
remains an Affiliate. Any such sublicense automatically terminates if such
Affiliate Sublicensee ceases to be an Affiliate of Roche. In addition, the
licenses granted by FMI to Roche in Section 2.1.1 and 2.1.3 (and any sublicense
by Roche to an Affiliate of Roche) may be sublicensed (through one or more
tiers) by Roche (and its Affiliates) to a Third Party (i) without the prior
written consent of FMI in countries where Roche customarily utilizes such Third
Party to conduct commercialization activities on behalf of Roche or its
Affiliates or (ii) otherwise with the prior written consent of FMI, not to be
unreasonably withheld. Roche shall be liable for any act or omission of any such
Sublicensee that is a breach of any of Roche’s obligations under this Agreement
as though the same were a breach by Roche, and FMI shall have the right to
proceed directly against Roche without any obligation to first proceed against
such Sublicensee.

2.1.3

Trademarks

Subject to the terms and conditions of this Agreement, FMI hereby grants to
Roche a right and license, including the right to sublicense solely as permitted
in Section 2.1.2, under FMI’s interest in the FMI Trademarks to use, have used,
import, have imported, export, have exported, market, have marketed, distribute,
have distributed, sell and have sold Products in the Territory. Subject to
Section 2.2 and the other terms of this Agreement, the foregoing license shall
be exclusive (even as to FMI).  Such trademark licenses shall be
non-transferable, except that FMI shall have the right to sublicense such rights
to its licensees in the FMI Territory, and Roche shall have the right to
sublicense such rights to its permitted Sublicensees in the Territory.

 

2.2

Exclusive Right to Commercialize Products

Subject to the terms of this Agreement, Roche and its Sublicensees shall have
the exclusive right (even as to FMI) to market, distribute and sell Products in
the Territory, subject to activities designated for FMI to conduct under a
Tactical Plan approved by the JOC. To the extent applicable, the foregoing right
shall be subject to the rights granted under the Existing Third Party Rights. If
FMI receives any order from a prospective purchaser located in a country in the
Territory, FMI shall promptly refer that order to Roche, and Roche shall process
such order for such purchaser in the Territory in accordance with the terms of
this Agreement. If Roche receives any order from a prospective purchaser located
in the FMI Territory, then Roche shall promptly refer that order to FMI. The
Parties will discuss an appropriate transition plan for the Existing Third Party
Rights. At Roche’s request, and to the extent possible under the Existing Third
Party Rights without incurring any termination fee, penalty or similar fee, FMI
will terminate any or all of the

 

- 13 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Existing Third Party Rights. Notwithstanding the above, if there is any
termination fee, penalty or similar fee, Roche shall have the right to pay such
termination fee, penalty or similar fee to terminate any or all of the Existing
Third Party Rights. Moreover, Roche shall have the right, in coordination with
FMI, to engage in negotiations with the Third Parties to which the Existing
Third Party Rights pertain, with the intent of allowing Roche to intervene to
terminate such Existing Third Party Rights.

 

Unless otherwise agreed expressly by the Parties, for any companion diagnostic
assay Product, that is also for use in indicating a therapeutic or referencing a
clinical trial of a Third Party (“Universal CDx Product”), such Third Party
shall have the right to recommend use of such Universal CDx Product in the
Territory to the extent allowable under Applicable Law, including using or
referencing such Universal CDx Product name, logo and trade dress in such Third
Party therapeutics label, package insert, or in its promotional and regulatory
materials.  Without limiting the foregoing, Third Parties with Regulated Claims
on a Universal CDx Product, including F1CDx, in any country shall be permitted,
to the extent permitted by Applicable Law, to recommend the use of and promote a
Universal CDx Product, including F1CDx, to their customers, including as a
companion diagnostic for such Third Party’s therapeutics.  To the extent that
FMI enters into any in vitro diagnostic development agreement with any Third
Party that contemplates a Regulated Claim on F1CDx in the Territory, and to the
extent such Third Party desires to promote F1CDx in the Territory, FMI will
include in its in vitro diagnostic development agreement with such Third Party
an obligation that any promotion of F1CDx by such Third Party will comply with
Applicable Laws and be consistent with the F1CDx brand and product messaging
guidelines provided by FMI and the terms and conditions set forth in this
Agreement.

 

2.3

Product Specifications; Modifications

Product specifications for the Initial Products as of the Effective Date are
attached hereto as Appendix 2.3 and Product specifications for FACT and F1CDx as
of the Restatement Date have been provided to Roche. FMI will develop product
specifications for all other Products during development of each such
Product.  FMI will provide a copy of draft product specifications for such
Products to Roche for such Products as such specifications are substantially
completed, except for any specifications that incorporate Third Party
proprietary or confidential information.  FMI will provide a copy of any
material modifications to any Product specifications (other than F1CDx) to Roche
prior to such implementation.  FMI shall consider in good faith any and all
comments or concerns timely raised by Roche in connection with its review of
such draft specifications or such modifications (in each case, excluding Third
Party confidential information relating to F1CDx).  FMI shall only be authorized
to adopt modifications to the First Year Product specifications that result in a
diminution to the analytical performance as measured by the metrics set forth in
Appendix 2.3, either (i) with the prior written consent of Roche or (ii) without
such consent if FMI has or is adopting the same modification to the
specifications for the same Product as it has developed and commercialized in
the US. In the event that clause (ii) above is applicable for an Initial
Product, the JOC may reset the Minimum Revenue Requirement in such year in
accordance with Section 7.4.1.2.

 

3.

Right to Include Future Products

During the Agreement Term, Roche shall have a first right to negotiate with FMI
to include in the Territory future clinical diagnostic testing commercial
products Controlled by FMI (excluding (i) in vitro diagnostics kit products,
(ii) any companion diagnostic assay products developed by FMI for a Third Party,
and (iii) any standalone data or molecular information products (i.e. other than
clinical diagnostic testing commercial products)), as a Product to market,
distribute and sell in the Territory, on terms to be mutually agreed upon by the
Parties. If FMI plans to Commercially Launch a clinical diagnostic testing
commercial product in the Territory or grant such product

 

- 14 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

rights to a Third Party, then FMI shall provide Roche with written notice of
such plan and a copy of draft specifications for such Product. […***…].

 

4.

Governance

 

4.1

Joint Management Committee

The roles and responsibilities of the JMC are set forth in the Collaboration
Agreement.

 

4.2

Joint Operational Committee

The JOC serves to oversee all activities under this Agreement. The JOC will
strive to reach consensus on any matters within its authority with each Party
having one (1) vote. The JOC will reasonably consider all information, proposals
and advice received from each Party in relation to the matters for which it has
responsibility. Unresolved disputes at the JOC will be escalated to the JMC
using the procedures outlined in the Collaboration Agreement.

 

4.3

Members

The JOC shall be composed of an equal number of persons from each Party
(“Members”). Roche and FMI each shall be entitled to appoint three (3) Members
with appropriate seniority and functional expertise, unless otherwise agreed by
the Parties. Each Party may replace any of its Members and appoint a person to
fill the vacancy arising from each such replacement. A Party that replaces a
Member shall notify the other Party at least […***…] prior to the next scheduled
meeting of the JOC. Both Parties shall use reasonable efforts to keep an
appropriate level of continuity in representation. Both Parties may invite a
reasonable number of additional experts and/or advisors to attend part of or the
whole JOC meeting with prior notification to the JOC. Members may be represented
at any meeting by another person designated by the absent Member. The JOC shall
be chaired […***…], and then alternating between the Parties on a […***…] basis
thereafter (“Chairperson”).

 

4.4

Responsibilities of the JOC

The JOC shall have the responsibility and authority to:

(a)

create and approve a transition plan for Existing Third Party Rights;

(b)

review and recommend for approval by the JMC Tactical Plans and Post Approval
Plans for Products that Roche intends to Commercially Launch or has Commercially
Launched;

(c)

review and recommend for approval by the JMC any revisions to the Tactical Plans
and Post Approval Plans;

(d)

review and oversee execution of the Tactical Plans and Post Approval Plans;

(e)

establish timelines for the Commercial Launch of any Products and the marketing,
distribution and sale of such Products;

(f)

identify appropriate resources necessary to conduct the Tactical Plans and Post
Approval Plans;

(g)

create, oversee or disband JOTs as deemed appropriate;

(h)

establish and set expectations and mandates for JOTs, if applicable;

(i)

resolve disputes of the ESWG (as such term is defined in the US Education
Collaboration Agreement) in accordance with Section 2.2.3 of the US Education
Collaboration Agreement;

 

- 15 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

(j)

monitor and implement plans to ensure adequate Product supply in the Territory;

(k)

review and approve product and corporate level branding for Products subject to
Section 12.2 (Trademarks & Labeling);

(l)

[…***…];

(m)

review and recommend for approval by the JMC promotional materials outside of
FMI’s approved guidelines;

(n)

review and recommend for approval by the JMC any clinical research for Products
in the Territory; provided that the Parties may conduct clinical research
without approval of the JMC in accordance with Section 6.2 (Clinical Trials);

(o)

[…***…];

(p)

recommend action items to its respective decision making bodies;

(q)

review Quality Standards and modifications thereto in accordance with Section
2.3 (Product Specifications and Modifications);

(r)

review customer service practices and performance in accordance with Section
7.4.1.6 (Customer Service);

(s)

review strategies for reimbursement approvals in accordance with Section 6.4
(Reimbursement);

(t)

review Average Delivery Time Metric in accordance with Section 7.4.2.3 (NGS
Sequencing and Supply of Products and Service Activities);

(u)

agree upon the timeline for the Initial Launch of F1CDx in each country in the
Territory and the other provisions of each F1CDx Initial Launch Plan;

(v)

discuss any changes to the F1CDx bait set following the Restatement Date;

(w)

assign countries in the Territory that are not part of the […***…], the […***…],
the […***…], the […***…], the […***…], or the […***…] to a specific Roche
Region;

(x)

add additional countries as Core Countries and/or Critical Core Countries; and

(y)

attempt in good faith to resolve any disputes between the Parties.

 

The JOC shall have no responsibility and authority other than that expressly set
forth in this Section, in the Related Agreements or as otherwise agreed to in
writing by both Parties.

 

4.5

Meetings

The Chairperson or his/her delegate will be responsible for sending invitations
and agendas for all JOC meetings to all Members at least […***…] before the next
scheduled meeting of the JOC. The venue for the meetings shall be agreed by the
JOC. The JOC shall hold meetings at least […***…], either in person or by
tele-/video-conference, and in any case as frequently as the Members of the JOC
may agree shall be necessary, but not less than […***…]. The Alliance Director
of each Party may attend the JOC meetings as a permanent participant.

 

4.6

Minutes

The Chairperson will be responsible for designating a Member to record in
reasonable detail and circulate draft minutes of JOC meetings to all members of
the JOC for comment and review within […***…] after the relevant meeting. The
Members of the JOC shall have […***…] to provide comments. The Party preparing
the minutes shall incorporate timely received comments and

 

- 16 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

distribute finalized minutes to all Members of the JOC within […***…] of the
relevant meeting. The Chairperson approves the final version of the minutes
before its distribution.

 

4.7

Decisions

4.7.1

Decision Making Authority

The JOC shall decide matters within its responsibilities set forth in Section
4.4.

4.7.2

Consensus; Good Faith

The Members of the JOC shall act in good faith to cooperate with one another and
seek agreement with respect to issues to be decided by the JOC. The Parties
shall endeavor to make decisions by consensus with each Party having one (1)
vote.

4.7.3

Failure to Reach Consensus

If the JOC is unable to decide a matter requiring JOC approval by consensus,
then the matter shall be escalated to the […***…]. However:

 

(1)

decisions related to the responsibilities in Sections 4.4(l) […***…], (m)
(promotional materials outside of the FMI guidelines), and (t) (Average Delivery
Time Metric) shall require agreement by the Parties;

 

(2)

decisions related to Section 4.4(o) […***…] shall be referred to the CEO of the
Roche Group;

 

(3)

decisions related to Section 4.4(u) (Initial Launch and F1CDx Initial Launch
Plan) shall be escalated to the JMC as set forth in the Collaboration Agreement,
provided that if the JMC is unable to decide such matter, FMI shall have final
decision-making authority; and

 

(4)

decisions related to Section 4.4(v) (changes to F1CDx bait set) shall be subject
to FMI’s final decision-making authority.

 

4.8

Information Exchange

FMI and Roche shall exchange the information in relation to its activities under
this Agreement through the JOC. FMI and Roche may ask reasonable questions in
relation to the above information and offer advice in relation thereto and each
Party shall give due consideration to the other Party’s input. The JOC may
determine other routes of information exchange. Notwithstanding anything to the
contrary in this Agreement, if FMI, FMI’s Affiliates or sublicensees have sales
forces in a country/Region outside of the FMI Territory for a product (excluding
any sublicensees approved by Roche), then Roche shall have the right to redact
competitively sensitive information, including within the Tactical Plans or Post
Approval Plans provided to FMI for any Product in such country/Region.  The
Tactical Plans and Post Approval Plans for F1CDx in a given country/Region in
the Territory may be shared by FMI with any Third Party that is in active
negotiations, or has entered into an agreement, with FMI to add a Regulated
Claim on F1CDx, provided that any such Third Party agrees to maintain the
confidentiality of such Tactical Plans and Post Approval Plans.

 

4.9

Joint Operational Teams

The JOC shall have the right to establish joint operational teams (“JOT”), which
shall have the authority granted to them by the JOC and shall be comprised of
members from both Parties.

 

4.10

Alliance Director

Each Party shall appoint one person to be its point of contact with
responsibility for facilitating communication and collaboration between the
Parties (each, an “Alliance Director”). The

 

- 17 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Alliance Directors shall be permanent participants of the JOC meetings (but not
Members of the JOC). The Alliance Directors shall facilitate resolution of
potential and pending issues and potential disputes to enable the JOC to reach
consensus and avert escalation of such issues or potential disputes.

 

4.11

Limitations of Authority

The JOC shall have no authority to amend or waive any terms of this Agreement.

 

4.12

Expenses

Each Party shall be responsible for its own expenses including travel and
accommodation costs incurred in connection with the JOC.

 

4.13

Lifetime

The JOC shall exist during the Agreement Term.

 

5.

Supply

Subject to Sections 7.3.3 (FMI’s Decision Not to Offer F1CDx in a Country in the
Territory) and 7.4.2.3 (NGS Sequencing and Supply of Products and Service
Activities), FMI shall be solely and exclusively responsible […***…] for the
commercial supply of Products for sale in the Territory by or on behalf of
Roche, and FMI shall use Commercially Reasonable Efforts to provide Products and
Service Activities in the amounts requested by Roche meeting the Quality
Standards and Average Delivery Time Metric.

 

For a given Product, if FMI fails to complete the Service Activities associated
with such Product in a manner that meets such Product’s Quality Standards for at
least […***…] of the Qualified Samples received from Roche in the Territory in a
given Calendar Quarter (a “Quarterly Quality Standards Failure”) and such
failure exists for […***…], then, prior to the end of such second Calendar
Quarter, the JOC shall prepare a plan for improving such performance, which plan
will be implemented in the […***…]. The JOC will monitor the implementation and
effectiveness of such plan with a goal of achieving and maintaining compliance
on a consistent basis for such Quality Standards. If, following the
implementation of a plan by the JOC to improve such performance, FMI is unable
to improve performance, and there is a Quarterly Quality Standards Failure for
[…***…] (a “Material Performance Standards Failure”), then this shall be
considered a material breach of this Agreement by FMI.

 

[…***…]. Roche shall have the right, during normal business hours and upon
reasonable advanced notice, to audit any Third Party used by FMI or its
Affiliates in the supply of Products and services related to Products to the
extent permitted in any existing agreements with such Third Party contractors
and in accordance with the terms and conditions of such agreements. Any new
agreements entered into by FMI with respect to commercial supply of Products for
sale in the Territory by or on behalf of Roche, shall provide Roche with the
right to audit such Third Party contractor to review performance against the
foregoing metrics, provided that Roche shall not be permitted to access or
review any Third Party confidential or proprietary information in connection
with any audit pursuant to this Article 5.

 

 

- 18 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

6.

Regulatory

6.1

Responsibility

6.1.1

Responsibility for Products Other than F1CDx

Subject to Roche’s obligation under Section 7.4.1.4 to satisfy the Product
Documentation Requirements, unless otherwise agreed to by the Parties, FMI,
[…***…], shall be responsible for, in consultation with Roche, and shall use
Commercially Reasonable Efforts in the preparation of applications for
Regulatory Approvals, as well as all governmental approvals required to market,
import, have imported, sell and have sold Products (other than F1CDx, which is
addressed in Section 6.1.2) in the Territory. FMI shall be responsible for
pursuing and compiling all regulatory filing documentation, and Roche shall
reasonably assist FMI in preparing and submitting such regulatory filing
documentation and interacting with Regulatory Authorities, for Products (other
than F1CDx) in the Territory. FMI or its Affiliates shall use Commercially
Reasonable Efforts to prepare, or have prepared for it, all regulatory filings
and Regulatory Approvals for all Products (other than F1CDx) that are required
to be submitted in each country of the Territory where Roche intends to
Commercially Launch such Product or has Commercially Launched such Product.
Roche shall reasonably assist FMI in submitting all such regulatory filings and
Regulatory Approvals in FMI’s name, unless prohibited by Applicable Law, in
which case, to the extent required under Applicable Law, Roche shall file such
regulatory filings and Regulatory Approvals in Roche’s name. Each Party shall
promptly supply the other Party with a copy of all material communications
related to such Product to or from any Regulatory Authority in the Territory,
including (i) communications with respect to any visits by any governmental
authority or Regulatory Authority to any facilities at which any Product is
manufactured or sold in the Territory and (ii) any written or oral inquiries
about, any procedures in connection with any Product in the Territory.

6.1.2

Responsibility for F1CDx

FMI shall control (a) all regulatory filings for F1CDx, including all
submissions, applications and documents in connection with obtaining a
Regulatory Approval, and (b) all regulatory strategy, including (i)
determination of the filings, data and documentation to submit to the applicable
Regulatory Authorities, (ii) the timing of submitting regulatory filings,
including any data and documentation, to the applicable Regulatory Authorities,
and (iii) any communications with the applicable Regulatory Authorities in
connection with F1CDx.

6.1.2.1

Initial Filing

For the Initial Filing in any Regulated Market in the Territory, FMI shall be
responsible for, […***…] providing to Roche and/or its Affiliates (as directed
by Roche) the regulatory file that resulted in the Regulatory Approval by the
FDA in the US for F1CDx.

 

Roche will pay […***…].   FMI and Roche will share equally […***…].

6.1.2.2

Subsequent Claim Filing

For any Subsequent Claim Filing in any Regulated Market in the Territory, FMI
shall be responsible for, at FMI’s sole cost, […***…].

 

 

- 19 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if the Subsequent Claim Filing relates to
[…***…], then Roche (or its Affiliate or Sublicensee, as applicable) will be
responsible […***…] as set forth herein based upon contracted terms agreed upon
by Roche (or its Affiliate or Sublicensee, as applicable) and FMI for such
[…***…].

6.1.2.3

Firewall

In a Regulated Market, Roche agrees to establish, or cause to be established, a
firewall to protect Third Party information not in the public domain (the
“Firewall”).  At a minimum, such Firewall will ensure that:

 

(i)

individuals receiving Third Party confidential or proprietary information,
including data, related to the F1CDx regulatory filing from FMI on either (a) an
Initial Launch, including a F1CDx Initial Launch Plan or the Initial Filing, or
(b) a Subsequent Claim Filing, including any documentation submitted in
connection with such Subsequent Claim Filing (such individuals, the “F1CDx
Personnel”), will be the only persons at Roche (or its Affiliate or Sublicensee,
as applicable) to receive such Third Party confidential or proprietary
information, including data, related to the F1CDx regulatory filing (“Third
Party F1CDx Regulatory Information”);

 

 

(ii)

the names and titles of the F1CDx Personnel will be disclosed to FMI and other
F1CDx Personnel prior to such persons’ working on any such regulatory filings;

 

 

(iii)

the F1CDx Personnel will be available for meetings, either in person or by
tele-/video-conference, to discuss the Third Party F1CDx Regulatory Information
and the regulatory strategy in connection with pursuing the Regulatory Approval
for F1CDx;

 

 

(iv)

the F1CDx Personnel will only use the Third Party F1CDx Regulatory Information
for the F1CDx regulatory filing and will not use or rely upon the Third Party
F1CDx Regulatory Information for any other purpose; and

 

 

(v)

the F1CDx Personnel will not disclose any Third Party F1CDx Regulatory
Information to persons other than other F1CDx Personnel and the applicable
Regulatory Authority in connection with the regulatory filing.  

 

 

 

FMI will identify any Third Party F1CDx Regulatory Information to the F1CDx
Personnel (a) at the time such information is provided to the F1CDx Personnel or
(b) if FMI inadvertently fails to so identify such information at the time FMI
provides such information to the F1CDx Personnel, provided that if FMI
subsequently identifies such information as Third Party F1CDx Regulatory
Information, then Roche will not be liable under this Section 6.1.2.3 for any
failure to comply with its obligations related to such information prior to such
subsequent identification by FMI. For clarity, FMI shall by solely liable for
any damages caused by its failure to identify any Third Party F1CDx Regulatory
Information to the F1CDx Personnel at the time such information is provided to
the F1CDx Personnel.

 

Roche agrees to execute, and shall cause any Affiliates or Sublicensees to
execute, any additional documentation reasonably requested by FMI to confirm the
Firewall has been implemented and maintained in a Regulated Market in the
Territory.

 

 

- 20 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

In the event that any portion of Third Party F1CDx Regulatory Information
becomes generally known to the public other than as a result of a breach by the
Roche Group or any F1CDx Personnel of the Firewall obligations contained in this
Section 6.1.2.3, such Firewall obligations will no longer apply to such portion
of the Third Party F1CDX Regulatory Information.  For clarity, in such event,
the Firewall obligations will continue to apply to the remainder of the Third
Party F1CDx Regulatory Information.

 

Roche shall make available (and shall require its Affiliates or Sublicensees to
make available) policies, and procedures relating to the Firewall and the use of
Third Party F1CDx Regulatory Information (collectively, “Firewall Policies”) to
FMI during regular business hours in such a manner as to not unnecessarily
interfere with Roche’s (or its Affiliate’s or Sublicense’s, as applicable)
normal business activities.  FMI or its agents shall have the right to audit
such Firewall Policies and relevant records to confirm that the Firewall has
been implemented and maintained in accordance with the terms of this Agreement
in a given Regulated Market in the Territory. FMI shall use the Firewall
Policies only for the purpose of confirming compliance with the Firewall
requirements herein, and such Firewall Policies and records shall be considered
Roche’s Confidential Information.

 

Without limiting any other rights or remedies available to FMI (including
pursuant to Section 14.1), if Roche fails to fulfill its obligations under
Section 6.1.2.3(i), (iv) or (v), upon notice from FMI of such failure, Roche
will have a […***…] cure period.  If, after such fifteen (15) Business Day cure
period, Roche has not cured its failure to fulfill such obligations, FMI may, in
its sole discretion, elect to either (a) remove such country from the Territory
upon written notice to Roche or (b) convert the licenses under Section 2.1 to
non-exclusive (either of clause (a) or (b), a “Territory Revision Event
1”).  Upon a Territory Revision Event 1, Roche shall comply with its obligations
under Section 17.3.1 (Termination by FMI for Breach by Roche or by Roche without
a Cause, or Expiration of the Agreement Term).

 

6.1.2.4

Regulatory Partner

FMI may elect to designate Roche as its local regulatory partner in a given
country in the Territory (“Regulatory Partner”) to fulfill any portion of the
responsibilities of FMI pursuant to Section 6.1.2 (Responsibility for F1CDx)
and, upon such election, Roche shall collaborate with FMI on any regulatory
filing (including an Initial Filing, Subsequent Claim Filing, CE marking or any
other activity in connection with obtaining Regulatory Approval or any other
governmental approvals in a given country in the Territory) and will perform
such requested regulatory activities in accordance with an agreed upon timeline
(“Roche Regulatory Support”).  

 

If FMI does not designate Roche as its Regulatory Partner in a given country in
the Territory and instead seeks to use a Third Party for such regulatory support
services for such country, before engaging such Third Party, FMI shall first
offer Roche the right to become its Regulatory Partner for such country on the
same terms and conditions (including with respect to the scope of regulatory
support services and any fees associated therewith) as were offered by the
applicable Third Party.  Roche shall have […***…] during which to provide
written notice to FMI accepting such offer (“Regulatory Partner Notice”). If
Roche does not accept such offer within such […***…] period, FMI shall be
permitted to engage any Third Party as its Regulatory Partner for such country
on terms and conditions substantially similar to the terms and conditions
offered to Roche.  If Roche provides the Regulatory Partner Notice in accordance
with the terms of this Agreement, Roche shall be the Regulatory Partner for such
country.

 

- 21 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

If Roche is the Regulatory Partner in accordance with Section 6.1.2
(Responsibility for F1CDx) for a given market in the Territory, Roche shall
perform such Roche Regulatory Support in a diligent manner and shall use
Commercially Reasonable Efforts to perform such Roche Regulatory Support in
accordance with the regulatory strategy and instructions provided by FMI and
within the time period specified by FMI.

 

For any Non-Regulated Market, Roche will be responsible for the Roche internal
FTE costs for providing the Roche Regulatory Support pursuant to this Section
6.1.2.4, and FMI will be responsible for any FMI internal FTE costs.

 

Any Roche Regulatory Support performed by Roche to file a Subsequent Claim
Filing and obtain Regulatory Approval on such Subsequent Claim Filing on behalf
of a Third Party pursuant to Section 6.1.2.2 (Subsequent Claim Filing) that is
subject to payment by FMI shall be reimbursed by […***…], provided that Roche
provides an estimate of the anticipated costs for the Roche Regulatory Support
in a given country. The actual costs that FMI shall reimburse Roche shall not
exceed such estimate by more than […***…] without FMI’s prior approval, such
approval not to be unreasonably withheld.  

 

 

Without limiting any other rights or remedies available to FMI (including
pursuant to Section 14.1), if Roche fails to fulfill the Roche Regulatory
Support obligations as set forth in this Section 6.1.2.4, including by failing
to make a timely filing (or response) in order to obtain Regulatory Approval,
and there is a delay in the process for obtaining Regulatory Approval or for the
Commercial Launch of the therapeutic product and/or the companion diagnostic
claim, upon notice from FMI of such failure, Roche will have a […***…] period to
cure its failure and make the relevant filings or response, as applicable.  In
the event that Roche fails to make the relevant filing or response, as
applicable, within such […***…] period, Roche shall pay FMI the following
amounts: (x) in the case of a Critical Core Country, […***…] for such failure or
(y) in the case of a Core Country that is not a Critical Core Country,
[…***…].  If, after an additional […***…] cure period, Roche has not provided
the Roche Regulatory Support, FMI may, in its sole discretion, elect to either
(a) remove such country from the Territory upon written notice to Roche or (b)
convert the licenses under Section 2.1 to non-exclusive (either of clause (a) or
(b), a “Territory Revision Event 2”).  Upon a Territory Revision Event 2, Roche
shall comply with its obligations under Section 17.3.1 (Termination by FMI for
Breach by Roche or by Roche without a Cause, or Expiration of the Agreement
Term).

 

6.2

Clinical Trials

The Parties shall discuss at the JOC and consider any clinical research
(including, without limitation, any investigator sponsored studies and studies
with key opinion leaders) to be conducted for the Products during the Agreement
Term that may be necessary or reasonably useful in furtherance of market
development and access for Products in the Territory. Except as otherwise agreed
to by the Parties or as otherwise set forth in this Agreement, Roche shall have
the right to conduct local clinical studies (including investigator sponsored
studies and clinical studies with key opinion leaders) where such clinical
research is for such local country or Region, provided that Roche shall consult
with FMI through the JOC and consider in good faith any comments provided by FMI
with respect to such strategy and conduct of such local clinical

 

- 22 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

studies, […***…] in a given country in the Territory during the Agreement Term.
Except as otherwise agreed to by the Parties or as otherwise set forth in this
Agreement, with respect to any global clinical studies, FMI shall have the right
to conduct, […***…] and shall be responsible for the strategy and conduct of
such global clinical studies, provided that FMI shall consult with Roche through
the JOC and consider in good faith any comments provided by Roche with respect
to such strategy and conduct of such global clinical studies. If the Parties do
not mutually agree to conduct additional global clinical research for the
Territory, FMI shall have the right, but not the obligation, to pursue such
global clinical research in its sole discretion and shall be responsible for
[…***…].

 

6.3

Reporting Adverse Events

If the development or commercialization or a given Product mandates the mutual
reporting of Adverse Events, then the Parties will establish procedures for
tracking and informing each other concerning such Adverse Events as required by
Applicable Law, and shall maintain such databases and execute such agreements as
needed for this purpose.

 

If in the course of the activity covered by this Agreement, FMI employees (i) in
FMI’s medical affairs group or pathology group or (ii) who are client services
representatives or sales account executives, become aware of a suspected Adverse
Events/special situation report (pregnancy, breastfeeding, lack of efficacy,
overdose, misuse, abuse, off-label use, medication errors (including intercepted
and potential), occupational exposure, suspected transmission of an infectious
agent via a medicinal product, death, quality defect or falsified medicinal
product) associated the use of a Roche medicinal product, this should be
reported to the Roche Drug Safety department at welwyn.pds-pc@roche.com
promptly.  As used herein, “Adverse Event” means any untoward medical occurrence
in a patient or clinical investigation subject administered a pharmaceutical
product and which does not necessarily have to have a causal relationship with
this treatment.  An Adverse Event can therefore be any unfavorable or unintended
sign (including an abnormal laboratory finding), symptom, or disease temporally
associated with the use of a medicinal product, whether or not related to the
medicinal product.

 

6.4

Reimbursement

Roche will be responsible, […***…] in cooperation with FMI, for all activities
related to reimbursement approval for Products in the Territory. Prior to
submission, Roche shall discuss its proposed filings for reimbursement approval
of Products at the JOC and shall consider in good faith any comments provided by
FMI with respect to such filings. After those materials have been submitted to
the appropriate pricing authority, Roche shall permit FMI to obtain copies of
such materials, including in electronic format, at reasonable times. However, if
FMI or its Affiliates or sublicensees (other than any sublicensees that have
been approved by Roche) have sales forces in a country/Region outside of the FMI
Territory for a FMI clinical diagnostic product, then Roche shall have the right
to redact from such filings competitively sensitive information on reimbursement
approvals to FMI for any Product in such country/Region. Roche shall use
Commercially Reasonable Efforts to file submissions for reimbursement approval
in each country where it intends to, or has, Commercially Launched a Product.
For clarity, submissions for reimbursement approval in the Territory shall be
consistent with the […***…] agreed upon by the Parties.

 

 

- 23 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

7.

Commercialization

7.1

Strategies

The Parties will implement on the strategies agreed to at the JOC and JMC, in a
staged approach and according to detailed Tactical Plans and Post-Approval Plans
for each country/Region. Subject to the terms of this Agreement, unless
otherwise agreed by the Parties, Roche shall have the exclusive right (even as
to FMI) to market, distribute and sell Products in the Territory in accordance
with the terms of this Agreement. Notwithstanding this exclusive right, the JOC
shall consider utilizing FMI to conduct certain medical educational and/or
medical affairs activities in connection with a Tactical Plan.

 

7.2

Sales

Except as otherwise expressly agreed between the Parties:

 

 

(a)

Subject to the Existing Third Party Rights and the Transitional Services
Agreement, Roche will book all sales of Products in the Territory.

 

 

(b)

Subject to the Existing Third Party Rights and the Transitional Services
Agreement, Roche will be responsible for billing and collections of Products in
the Territory.

 

7.3

F1CDx Initial Launch Plan, Subsequent Claim Filings, and Non-Regulated Updates

7.3.1

F1CDx Initial Launch Plan

During the Agreement Term, FoundationOne will be replaced with F1CDx, in each
market in the Territory, following notice from FMI that FMI desires to
Commercially Launch F1CDx in a given market (“F1CDx Launch Notice”). The
timeline of implementing the updated F1CDx bait set will be determined by FMI.
FMI will be responsible for the preparation of a plan with respect to the timing
of the Initial Launch for F1CDx in a given country or region in the Territory
(each, an “F1CDx Initial Launch Plan”), which will be agreed upon by the JOC
pursuant to Section 4.4.  

 

Each F1CDx Initial Launch Plan shall include, at a minimum, the following, in
each case, as related to the specific country or region in the Territory: (i)
the projected timeline of the Initial Launch of F1CDx (either a target date or
by reference to the date on which the required approvals have been received),
(ii) the date by which the Parties anticipate that the FoundationOne Product
will no longer be commercially available in such country and will instead be
fully replaced by F1CDx, and (iii) the appropriate size for the Dedicated Sales
Force.  The Parties acknowledge and agree that FMI will use the same F1CDx bait
set in the Territory that it uses in the US (based on the F1CDx Product approved
by the FDA), as the same may be modified over time, with any modifications to
the bait set to be reviewed by the JOC pursuant to Section 4.4.  The F1CDx
Initial Launch Plan will be in addition to the Tactical Plan and Post Approval
Plan for F1CDx in a given country in the Territory.

 

As of the date FMI provides the F1CDx Launch Notice for a given country or
region in the Territory: (a) if Roche has not Commercially Launched the
FoundationOne Product in such country or region, Roche shall not Commercially
Launch the FoundationOne Product and shall instead Commercially Launch F1CDx in
such country or region in accordance with the applicable F1CDx Initial Launch
Plan, (b) if Roche has Commercially Launched the FoundationOne Product in such
country or region, and such country or region is a Regulated Market, Roche shall
continue to make the FoundationOne Product commercially available until the
necessary Regulatory Approvals have been received to commercialize F1CDx in such
country, after which time Roche

 

- 24 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

shall Commercially Launch F1CDx in accordance with the terms of this Agreement
and the applicable F1CDx Initial Launch Plan (and following Commercial Launch of
F1CDx in such country, Roche will stop commercializing FoundationOne in such
country), and (c) if Roche has Commercially Launched the FoundationOne Product
in such country or region, and such country or region is a Non-Regulated Market,
FMI shall incorporate the F1CDx bait set on the timeline outlined by FMI in the
F1CDx Initial Launch Plan for such country or region (which shall be subject to
FMI’s sole discretion), after which incorporation, Roche shall Commercially
Launch F1CDx and stop commercializing FoundationOne in such country. Appendix
7.3.1 lists all of the countries in which Roche has launched FoundationOne as of
the Restatement Date.  

 

During the Agreement Term, Roche will use Commercially Reasonable Efforts to
Commercially Launch F1CDx (1) in each country in the Territory for which FMI has
delivered an F1CDx Launch Notice and (2) in accordance with the timelines set
forth in the applicable F1CDx Initial Launch Plan for each Core Country.  Roche
shall ensure that F1CDx is Commercially Launched in each country or region in
the Territory: (a) by the target date set forth in the F1CDx Initial Launch Plan
or (b) in the absence of a launch target date as set forth in the F1CDx Initial
Launch Plan, within […***…] following the Parties’ agreement that all required
Regulatory Approvals have been received in such market (either of clause (a) or
(b), the “Initial Launch Requirement”).  

 

In a given country in the Territory, (a) if Roche determines not to
commercialize F1CDx in such country, or (b) subject to Section 7.3.2 (Subsequent
Claim Filings and Non-Regulated Updates) and 7.4.1.4 (Commercial Launch
Obligations), if Roche fails to use Commercially Reasonable Efforts to satisfy
its commercialization obligations with respect to F1CDx (including a Subsequent
Claim Filing or Non-Regulated Update, as applicable) in such country, FMI may,
in its sole discretion, elect to either (i) remove such country from the
Territory upon written notice to Roche or (ii) convert the licenses under
Section 2.1 to non-exclusive (either of clause (i) or (ii), a “Territory
Revision Event 3”).  Upon a Territory Revision Event 3, Roche shall comply with
its obligations under Section 17.3.1 (Termination by FMI for Breach by Roche or
by Roche without a Cause, or Expiration of the Agreement Term).

 

Without limiting any other rights or remedies available to FMI (including
pursuant to Section 14.1), if Roche does not satisfy the Initial Launch
Requirement with respect to a given country, FMI shall provide written notice to
Roche identifying such non-compliance in the given country, and Roche shall have
a period of […***…] after such notice is provided to cure such
non-compliance.  If Roche has not cured such non-compliance within such […***…]
period, Roche shall pay FMI […***…] for any country that is a Critical Core
Country and (ii) […***…] for any Core Country that is not a Critical Core
Country.  Following such […***…] cure period, Roche will have an additional
[…***…] period to ensure compliance with the foregoing requirements in this
Section 7.5.1. If Roche has not cured such non-compliance within such additional
[…***…] period, FMI may, in its sole discretion, elect to either (x) remove such
country from the Territory upon written notice to Roche or (y) convert the
licenses under Section 2.1 to non-exclusive (either of clause (x) or (y), a
“Territory Revision Event 4”).  Upon a Territory Revision Event 4, Roche shall
comply with its obligations under Section 17.3.1 (Termination by FMI for Breach
by Roche or by Roche without a Cause, or Expiration of the Agreement Term).

 

7.3.2

Subsequent Claim Filings and Non-Regulated Updates

Following the Initial Launch in a Regulated Market, FMI will provide reasonable
notice to Roche regarding the anticipated timeline for any Subsequent Claim
Filing.  Roche will ensure that any

 

- 25 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Subsequent Claim Filings, and any updates to F1CDx in a Non-Regulated Market
(“Non-Regulated Updates”), are Commercially Launched in such market in the time
period mutually agreed to by the Parties.  In the absence of a mutually agreed
date, Roche will ensure that (a) any updates to F1CDx that include Subsequent
Claim Filings are Commercially Launched in the applicable market following the
Parties’ agreement that all required Regulatory Approvals have been received for
such Subsequent Claim Filing within a time period that is consistent with the
time period that Roche would apply if the companion diagnostic claim in such
Subsequent Claim Filing were for a Roche Group therapeutic (but no longer than
[…***…] following the issuance of all required Regulatory Approvals for such
Subsequent Claim Filing), and (b) any Non-Regulated Updates are Commercially
Launched within a time period that is consistent with the time period that Roche
would apply if the companion diagnostic claim in such Non-Regulated Update were
for a Roche Group therapeutic (but no longer than […***…] following the proposed
addition by FMI of the Non-Regulated Update).  

 

Without limiting any other rights or remedies available to FMI (including
pursuant to Section 14.1), if Roche does not satisfy the timing of the
Subsequent Claim Filing or the Non-Regulated Update set forth in this Section
7.3.2 with respect to a given country in the Territory, FMI shall provide
written notice to Roche identifying such non-compliance in the given country,
and Roche shall have a period of […***…] after such notice is provided to cure
such non-compliance.  If Roche has not cured such non-compliance within such
[…***…] period, Roche shall pay FMI (i) […***…] for any country that is a
Critical Core Country and (ii) […***…] for any Core Country that is not a
Critical Core Country.  Following such […***…] cure period, Roche will have an
additional […***…] period to ensure compliance with the foregoing requirements
in this Section 7.3.2 for any country in the Territory.  If Roche has not cured
such non-compliance within such additional […***…] period, FMI may, in its sole
discretion, elect to either (x) remove such country from the Territory upon
written notice to Roche or (y) convert the licenses under Section 2.1 to
non-exclusive (either of clause (x) or (y), a “Territory Revision Event
5”).  Upon a Territory Revision Event 5, Roche shall comply with its obligations
under Section 17.3.1 (Termination by FMI for Breach by Roche or by Roche without
a Cause, or Expiration of the Agreement Term).

7.3.3

FMI’s Decision Not to Offer F1CDx in a Country in the Territory

Notwithstanding anything to the contrary in Section 7.3.1, if the Commercial
Launch of  F1CDx in any country in the Territory requires the conduct of any
Service Activities for F1CDx in such country (for example, establishing new
infrastructure such as a wet and/or dry laboratory) or establishes or maintains
requirements that could reasonably be expected to have a material adverse effect
on FMI’s business or operations, FMI may, in its sole discretion, decide: (i)
not to offer F1CDx in such country in the Territory, or (ii) to otherwise work
with Roche on mutually agreeable terms to make F1CDx available in such country.

 

7.4

Additional Responsibilities

7.4.1

Roche Responsibilities

7.4.1.1

Funding Commitment

Subject to FMI meeting its obligations under this Agreement, during the first
[…***…] of the Initial Term, Roche will commit at least […***…] in Roche FTE
resources (based on Roche’s standard FTE rates as consistently applied) and
out-of-pocket expenditures for the activities under this Agreement. FMI may
audit Roche in accordance with Article 11 to ensure compliance with this
Section. Notwithstanding the above, if there is a reduction in the scope of the
Territory pursuant to Section 7.2, then FMI and Roche shall negotiate in good
faith an adjustment to the […***…] commitment to equitably reflect the reduction
in the market value of the Territory.

 

- 26 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

7.4.1.2

Minimum Revenue Requirement

Commencing in […***…], in connection with the review of the Tactical Plan,
[…***…] (the “Minimum Revenue Requirements”).  If the specifications for a
Product are modified pursuant to Section 2.3, the JOC may establish new Minimum
Revenue Requirements for such Product for the year in which such modification
occurs.  Roche will […***…].  If Roche fails to meet the Minimum Revenue
Requirements for a Product in any country in the Territory for […***…], then FMI
will have the right, in its sole discretion, to either (i) remove such country
from the Territory (and upon such election such country shall be deemed to be
included in the FMI Territory) or (ii) convert the license for such country to
non-exclusive.

7.4.1.3

Commercial Activities

Throughout the Agreement Term, subject to Sections 4.4(u) (JOC responsibility
relating to Initial Launch of F1CDx and F1CDx Initial Launch Plan), 4.4(v) (JOC
responsibility regarding changes to F1CDx bait set), 6.1.2 (Responsibility for
F1CDx), 7.3.1 (F1CDx Initial Launch Plan), and 7.3.3 (FMI’s Decision Not to
Offer F1CDx in a Country in the Territory), Roche will be responsible for the
preparation of country-or Region-specific Tactical Plans and Post-Approval Plans
for Products in the Territory, which shall be updated […***…] and submitted to
the JOC for review and comment. All activities under this Agreement will be
conducted in accordance with country- or Region-specific Tactical Plans and
Post-Approval Plans to be developed by Roche, working in cooperation with FMI,
subject to review and approval by the JMC.

 

Roche will use Commercially Reasonable Efforts to initiate and pursue market
development and Commercially Launch (i) Products (other than F1CDx) in the
Territory in accordance with the Tactical Plans, Post Approval Plans and the
terms of this Agreement and (ii) F1CDx in each country in the Territory in
accordance with the F1CDx Initial Launch Plan, Tactical Plan and Post Approval
Plan, in each case specific to such country and in accordance with the terms of
this Agreement.  

7.4.1.4

Commercial Launch Obligations

Roche will be responsible for Commercially Launching each Product in a given
country in the Territory for which FMI has delivered a launch notice, and will
ensure such Product remains Commercially Launched in such country in the
Territory. To satisfy such obligations, Roche will be responsible for:

 

(a)

maintaining (i) a dedicated MSL to support, and (ii) a Dedicated Sales Force to
promote, such Product in such country or region, as applicable (for clarity, an
MSL or Dedicated Sales Force may serve a country or group of countries, i.e. a
region, in the case of countries with smaller markets; provided, however, that
each Critical Core Country shall have its own Dedicated Sales Force dedicated
solely to promoting the Products);

 

 

(b)

in each country or region, as applicable, that has launched a Product, including
any country listed on Appendix 7.3.1 (with respect to FoundationOne) and any
country or region, as applicable, that Commercially Launches a Product after the
Restatement Date, maintaining (i) an MSL to support, and (ii) a Dedicated Sales
Force to promote, such Product in such country or region, as applicable;
provided, however, that each Critical Core Country shall have its own Dedicated
Sales Force dedicated solely to promoting the Products;

 

 

(c)

providing marketing messaging (including Product marketing materials,

 

 

- 27 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

collateral and Product communications by any MSL or Dedicated Sales Force) with
respect to each Product in such country or region, as applicable, in a manner
that is consistent with FMI’s messaging relating to such Product in the US
(e.g., for F1CDx, mentioning that F1CDx may be used as a companion diagnostic
for multiple therapies);

 

 

(d)

specific to F1CDx, ensuring that, in such country or region (subject to clauses
(a) and (b) above in this Section 7.4.1.4), as applicable: (i) the Dedicated
Sales Force is fairly presenting all companies’ (including Third Parties’ and
Roche’s and its Affiliates’) therapies and claims on F1CDx in the process of
promoting F1CDx, without any bias and without favoring any of Roche’s or its
Affiliates’ therapies or claims and (ii) any MSL is fairly presenting all
companies’ (including Third Parties’ and Roche’s and its Affiliates’) therapies
and claims on F1CDx in its communications related to the Products, without any
bias and without favoring any of Roche’s or its Affiliates’ therapies or claims;

 

 

(e)

ensuring that all Product documentation, including documents necessary to order
a Product in such country (e.g., patient consents, order forms, and patient
information), is obtained and maintained in compliance with Applicable Laws
(“Product Documentation Requirements”); and

 

 

(f)

providing sufficient customer service support for such Product to support such
Product’s customers in such country or region, as applicable.

 

 

Roche shall satisfy the ongoing obligations required for the Commercial Launch
of each Product (as set forth in this Section 7.4.1.4).  Without limiting any
other rights or remedies available to FMI (including pursuant to Section 14.1),
if, during the Agreement Term, following the Commercial Launch of a Product,
Roche no longer satisfies any of its ongoing obligations for the Commercial
Launch of such Product (as set forth in this Section 7.4.1.4) with respect to a
given Product in a given country, FMI shall provide written notice to Roche
identifying such non-compliance in the given country, and Roche shall have a
period of […***…] after such notice is provided to cure such non-compliance.  If
Roche has not been cured such non-compliance within such […***…] period, FMI
may, in its sole discretion, elect to either (x) remove such country from the
Territory upon written notice to Roche or (y) convert the licenses under Section
2.1 to non-exclusive (either of clause (x) or (y), a “Territory Revision Event
6”).  Upon a Territory Revision Event 6, Roche shall comply with its obligations
under Section 17.3.1 (Termination by FMI for Breach by Roche or by Roche without
a Cause, or Expiration of the Agreement Term).

 

 

7.4.1.5

Equitable Adjustments

Where either Roche or FMI has an obligation under this Agreement (each such a
“Dependent Obligation”) that can only reasonably be fulfilled if the other Party
first performs one or more of its specific contractual obligations hereunder
(each, a “Precedent Obligation”), then, any deadline for the performance by
Roche or FMI, as applicable, of such Dependent Obligation shall be tolled (i.e.,
the deadline shall be extended) for a period of time equal to the delay in the
performance by such other Party of the relevant Precedent Obligation. For
avoidance of doubt, each such deadline shall be similarly tolled to the extent
achievement of an obligation under this Agreement is prevented by an event of
force majeure as and to the extent provided in Section 19.16.

 

 

- 28 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

7.4.1.6

Customer Service

During the Agreement Term, Roche shall implement, in each country in the
Territory and consistent with the Tactical Plans (including in which local
country languages and in which manner such customer service shall be provided)
and the F1CDx Initial Launch Plan, if applicable, reasonable levels of customer
service assistance to support Product customers in such country regarding sales
and technical support issues, customer inquiries, defective product and service
replacements. Roche shall be responsible for all costs and expenses associated
with the provision of such customer service. Upon FMI’s request, but no more
than once per Calendar Year, Roche shall provide FMI with a report summarizing
customer service assistance requests and inquiries received by Roche. Upon
Roche’s request, but no more than once per Calendar Year, FMI shall provide
Roche with a report summarizing customer service assistance requests and
inquiries received by FMI in the Territory.

 

Without limiting any other rights or remedies available to FMI (including
pursuant to Section 14.1), if Roche does not comply with any of its obligations
set forth in this Section 7.4.1.6 with respect to a given country, FMI shall
provide written notice to Roche identifying such non-compliance in the given
country, and Roche shall have a period of […***…] after such notice is provided
to cure such non-compliance.  If Roche has not cured such non-compliance within
such […***…] period, FMI may, in its sole discretion, elect either to (i) remove
such country from the Territory upon written notice to Roche or (ii) convert the
licenses under Section 2.1 to non-exclusive (either of clause (i) or (ii), a
“Territory Revision Event 7”).  Upon a Territory Revision Event 7, Roche shall
comply with its obligations under Section 17.3.1 (Termination by FMI for Breach
by Roche or by Roche without a Cause, or Expiration of the Agreement Term).

7.4.2

FMI Responsibilities

7.4.2.1

Product Training

FMI will provide Roche with NGS and Product training using Commercially
Reasonable Efforts, including samples of each related training material used by
FMI in the FMI Territory throughout the Agreement Term. Such training will be
provided in the locations and on the schedule agreed to in the Tactical Plans.
Each Party shall be responsible for their respective costs in relation thereto.
For clarity, FMI trainers will provide this training at no charge to Roche.

7.4.2.2

Materials

[…***…], or more frequently when available throughout the Agreement Term, FMI
will provide Roche with copies of its then current Product marketing material,
and will share with Roche any Product brand, promotional, or similar plans, any
market research plans and results, any educational materials or other
information or analysis prepared by or for FMI related to the Products in the
FMI Territory or in the Territory.

7.4.2.3

NGS Sequencing and Supply of Products and Service Activities

Subject to Section 7.3.3 (FMI’s Decision Not to Offer F1CDx in a Country in the
Territory), FMI shall use Commercially Reasonable Efforts to provide Roche with
the Service Activities (including next generation sequencing (“NGS”)) necessary
for Roche to implement the Tactical Plan and to meet the commercial need for
Products sold by Roche in the Territory. Such Service Activities will meet the
Quality Standards and the Average Delivery Time Metric.  In the event of a
shortfall/limited capacity of Products or Service Activities needed by both FMI
and Roche, such available capacity shall be distributed […***…] with respect to
the then-current volume used by each Party.

 

 

- 29 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

For each Product, FMI will provide the JOC with the average time between receipt
by FMI of a processable sample meeting minimum tissue or other specimen
requirements as set forth in FMI’s standard operating procedures (such sample, a
“Qualified Sample”) and delivery by FMI of the results of testing for such
Product (the “Average Delivery Time Metric”).  Such Average Delivery Time Metric
will initially be […***…] for FoundationOne® and F1CDx, and […***…] days for
FoundationOne® Heme and FoundationACT®, in each case, solely to the extent
Service Activities for such Product are conducted by FMI at FMI’s laboratory and
facilities in the US. Periodically, the Average Delivery Time Metric may be
revised by mutual written agreement of the Parties for differences in
logistical, regulatory and other relevant factors.  For a given Product, if FMI
fails to achieve the Average Delivery Time Metric for at least […***…] of the
Qualified Samples received from Roche in the Territory in […***…] Calendar
Quarter (a “Quarterly Average Delivery Time Failure”) and such failure exists
[…***…], then prior to the end of such […***…], the JOC shall prepare a plan for
improving such performance, which plan will be implemented in the […***…].  The
JOC will monitor the implementation and effectiveness of such plan with a goal
of achieving and maintaining compliance on a consistent basis for such Average
Delivery Time Metric. If, following the implementation of a plan by the JOC to
improve such performance, FMI is unable to improve performance, and there is a
Quarterly Average Delivery Time Failure for an additional […***…] (a “Material
Average Delivery Time Failure”), then this shall be considered a material breach
of this Agreement by FMI.

 

To the extent feasible and permitted by Applicable Law and regulatory guidelines
of applicable Regulatory Authorities, the initial sequencing will be conducted
by FMI at FMI’s laboratory and facilities in the US.

 

FMI shall use Commercially Reasonable Efforts to conduct or have conducted
genomic sequencing locally (i) for its FoundationOne Product […***…] and (ii)
for its other First Year Products […***…].  FMI shall provide Roche with a
written plan for the set-up of such […***…] laboratories, and shall consider
Roche’s reasonable comments thereto.  FMI shall update Roche on the progress of
the establishment of local testing.  Such […***…] activities shall be provided
in at least the same quality and standards as the […***…] testing in effect as
of the Effective Date. To the extent that local Third Party costs are passed
through to Roche, such costs shall be negotiated in good faith and at arms’
length with no benefits being given to FMI to the advantage or FMI, its
Affiliates, sublicensees or customers that cause a disadvantage or do not
similarly benefit the Roche Group and its customers.

 

FMI will be solely responsible, […***…], for the establishment of such
laboratories and all Regulatory Approvals necessary for the establishment and
operation of such laboratory(ies). Without limiting the foregoing, the Parties
expressly acknowledge that FMI may choose to work with […***…].

 

Unless otherwise expressly agreed by the Parties, data and final analysis,
including medical curation and report generation will be conducted by
FMI.  Final reports for the First Year Products will be provided from FMI in
English or in the local language, to the extent requested by Roche and agreed to
by FMI.  If FMI is unable to provide local sequencing on the timeline set forth
in this Section 7.4.2.3, or if FMI is unable to provide the NGS sequencing
necessary to meet Roche’s commercial requirements for a period of […***…], then
the JOC shall meet to determine a plan for improving such performance and the
JOC will monitor the implementation and effectiveness of such plan, and FMI will
provide reasonable support, with a goal of ensuring ongoing access to sufficient
local sequencing, which may include Roche (itself or with or through a Third
Party acceptable to FMI) performing such local sequencing in a manner approved
by FMI that meets FMI’s requirements for performing subsequent Service
Activities.

 

- 30 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

7.5

Branding and Pricing

Product branding and corporate-level branding will be discussed and agreed to at
the JOC. The Parties will discuss at the JOC a […***…] in the Territory (the
“[…***…]”). Unless otherwise expressly agreed by the Parties, the list price for
each Product in the Territory will be equal to or greater than the […***…] for
such Product.

 

7.6

Product Promotional Materials and Promotional Obligations

The Parties will collaborate and coordinate around development of any
promotional or educational materials to be utilized for Products in the
Territory leveraging FMI’s existing materials.

 

Roche shall be responsible for the preparation of all product promotional
material for use with the Products by Roche in the Territory. All such Product
promotional material shall be consistent with reasonable brand and Product
guidelines provided to Roche by FMI. Any Product promotional materials not
consistent with such approved guidelines shall be subject to review and approval
by FMI. Notwithstanding the foregoing, any Product promotional guidelines and
materials approved by FMI to be used by Roche will be subject to final review
and approval by Roche.

 

To the extent permitted by Applicable Law, Roche’s sales and commercial
representatives who promote Roche therapeutics shall be permitted to promote
F1CDx, provided, for the avoidance of doubt, that this shall not relieve Roche
of its obligation to maintain a Dedicated Sales Force as provided herein.

 

7.7

F1CDx Report

The content of the F1CDx report generated for any customers, whether in paper or
electronic format (the “F1CDx Report”), shall contain the following:

 

(a)

in a Regulated Market: (i) a section reviewed and approved by the applicable
Regulatory Authority, including any companion diagnostic claims and associated
approved therapies (the “Regulated Claims”); and (ii) a section describing
professional services, including variants, associated therapies, and clinical
trials, based on the professional services section used in the United States
(the “Professional Services”).  For clarity, the F1CDx Report in a Regulated
Market will be developed based on the requirements of the applicable Regulatory
Authority.  

 

(b)

in a Non-Regulated Market: the Professional Services section only.  For clarity,
the F1CDx Report in a Non-Regulated Market shall not include a Regulated Claims
section.

 

If (i) required by the applicable Regulatory Authority for a country in which
Roche Commercially Launches F1CDx or (ii) FMI otherwise elects to, FMI will
generate an F1CDx Report that only includes Regulated Claims as approved in such
country, subject to Roche providing localized content on approved companion
diagnostics and approved therapies in the English language as set forth
below.  All of FMI’s expenses and internal FTE costs (based on the then-current
FTE Rate pursuant to the Collaboration Agreement) to develop, implement and
maintain the Regulated Claims section of the F1CDx Report with localized
reporting in a given country in the Territory will be borne […***…] by Roche and
[…***…] by FMI, as such country is a Regulated Market.

 

 

- 31 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

If (a) requested by Roche and approved by FMI or (b) FMI otherwise elects to,
FMI will localize, in accordance with the “in scope” localization provisions set
forth on Appendix 7.7, the Professional Services section, and if applicable
(according to the preceding paragraph in this Section 7.7), the Regulated Claims
section, of the F1CDx Report to generate a report with localized content
including approved therapies.  In such event, Roche will, at its cost, provide
localized content in the English language, and FMI will implement the localized
reporting of the Professional Services section, and if applicable (according to
the preceding paragraph in this Section 7.7), the Regulated Claims section.  All
of FMI’s expenses and internal FTE costs (based on the then-current FTE Rate
pursuant to the Collaboration Agreement) to develop, implement and maintain such
localized reporting in a given country in the Territory (i) will be shared
equally be FMI and Roche if such country is a Non-Regulated Market and (ii) will
be borne […***…] by Roche and […***…] by FMI if such country is a Regulated
Market. If the applicable Regulatory Authority in a Regulated Market requires a
localized Professional Services section, and such requirement will have a
material adverse impact on Roche (other than on account of competitive products
being developed or becoming available in a given market), then FMI and Roche
shall discuss in good faith an alternative plan.

 

If neither Roche nor FMI elects to localize the F1CDx Report content on approved
therapies in a given country, FMI will provide to Roche a copy of the
then-current US version of the F1CDx Report template.

 

Roche shall be solely responsible for providing FMI with any F1CDx Report
localized content on approved companion diagnostics and approved therapies in
the English language.   Subject to Applicable Law, Roche, in its sole
discretion, may perform translation of parts of, or the whole, F1CDx Report into
local languages, and Roche will be required to perform such translation into
local languages to the extent required by Applicable Law or a Regulatory
Authority. Roche will be responsible and liable for (i) ensuring the accuracy
and completeness of any localized content provided in English to FMI and any
translation of the F1CDx Report into the local language, and (ii) all cost
associated with providing such content and translation.  If Roche, in its sole
discretion, elects to, or is required to, provide a translation (into the local
language) of the F1CDx Report to customers, Roche must also provide a copy of
the version in the English language to the customers, unless the same would be
prohibited by Applicable Law.

 

8.

Payment

8.1

General

Except as otherwise expressly provided for in this Agreement, each Party shall
bear its own costs, expenses, and fees for its activities under this Agreement,
including without limitation, costs incurred in connection with the Tactical
Plans.  For clarity, all costs, expenses, and fees (including any costs incurred
with Third Parties and any internal FTE costs), relating to F1CDx incurred prior
to the Restatement Date shall be borne by the Party that incurred such costs,
expenses, and fees.

 

8.2

Costs of Services

8.2.1

FMI Service Costs

For each Product sold in the Territory, if FMI provides Service Activities for
such Product at FMI’s laboratories and facilities in the United States, Roche
will pay FMI […***…] (collectively the “Global Cost”) […***…] (collectively, the
“Global Test Fixed Fee”). The Global Test Fixed Fee for a Product will be
calculated on a trailing […***…] basis, and the Global Test Fixed Fee and
calculation shall be provided to Roche within […***…] after each […***…] in the
Agreement Term, based on the Global Test Fixed Fee as determined from the
preceding […***…] and […***…] during the Agreement Term, subject to audit by
Roche in accordance with Article 11.

 

- 32 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

For each Product sold in the Territory, if FMI provides initial sequencing in
laboratories and facilities outside of the US, Roche will pay FMI […***…]
(collectively, the “Local Cost”), […***…], and (ii) […***…] (collectively, the
“US Cost”), […***…] (clause (i) and clause (ii), collectively, the “Local Test
Fixed Fee”). The Local Test Fixed Fee for a Product will be calculated on a
trailing […***…] basis, and the Local Test Fixed Fee and calculation shall be
provided to Roche within fifteen (15) days after each […***…] in the Agreement
Term, based on the Local Test Fixed Fee as determined from the preceding […***…]
and […***…] during the Agreement Term, subject to audit by Roche in accordance
with Article 11.

 

FMI will submit invoices on a […***…] basis, and Roche shall pay all Global Test
Fixed Fees and Local Test Fixed Fees within […***…] following Roche’s receipt of
an invoice for such fees.

8.2.2

Third Party Service Costs

FMI may have all or part of the Service Activities for Products in the Territory
performed by a Third Party, subject to the terms and conditions for Third
Parties set forth in Section 7.4.2.3(NGS Sequencing and Supply of Products and
Service Activities) or as otherwise agreed to in writing by Roche. In the event
that all or part of the Service Activities are performed by a Third Party, Roche
shall reimburse FMI for the amount paid by FMI to such Third Party for such
Service Activities (the “Third Party Test Fee”), provided that (i) such Third
Party Test Fees are negotiated in good faith and at arms’ length with no
benefits being given to FMI to the advantage or FMI, its Affiliates,
sublicensees or customers that cause a disadvantage or do not similarly benefit
the Roche Group and its customers and (ii) […***…].

 

Roche shall pay all Third Party Test Fees within […***…] following Roche’s
receipt of an invoice for such fees.

 

8.3

Royalty Payments and Sales Milestones

8.3.1

Royalty Term

Royalties shall be payable by Roche on […***…] of Products on an aggregated
basis for all Products commencing on the first commercial sale of a Product and
continuing for so long as Roche is selling any Product (“Royalty Term”).

8.3.2

Royalty Rates

The following royalty rates shall apply to the respective tiers of aggregate
[…***…] of Products in the Territory, on an incremental basis, as follows:

 

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

For example, if […***…] of Products in the Territory on an aggregated basis, for
the first […***…] in a given […***…], is […***…]:

 

 

- 33 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

[…***…]

 

If then in the […***…] of such […***…], the […***…] of     Products […***…] is
[…***…] for such […***…] thus far[…***…]:

 

[…***…]

 

For the purpose of calculating royalties of a Product, […***…] and the royalty
rates shall be subject to the following adjustments, as applicable.

8.3.2.1

Virtual […***…]

If the Sales of a given Product anywhere in the Territory (excluding any
countries in the Territory as otherwise mutually agreed to by the Parties) is
below […***…] per unit for such Product, then the Gross Margin for such units of
Product shall be calculated by Roche Region (as described below) […***…] (the
“Virtual Gross Margin Calculation”).

 

For purposes of determining the Virtual Gross Margin Calculation, the aggregate
Sales of each Product in the Territory (excluding any countries in the Territory
as otherwise mutually agreed to by the Parties) on a Calendar Quarter basis
shall be calculated on a regional basis as the greater of: […***…].  The Virtual
Gross Margin Calculation shall be calculated on a Roche Region by Roche Region
basis.

8.3.3

Third Party Payments

In the event that it is necessary for Roche to obtain a license from a Third
Party for Third Party intellectual property rights to use or sell the Product in
the Territory following the Effective Date, Roche shall have the right to deduct
[…***…] of any consideration actually paid to such Third Party for such license
from the royalties otherwise due and payable by Roche to FMI under this Section
8.3; provided, however, that in no case shall such reduction lower the amount of
royalties otherwise payable under this Section 8.3 by more than […***…].

8.3.4

Sales Milestones

Roche will pay a one-time, non-refundable, non-creditable sales milestone
payment of […***…] to FMI the first time the aggregate annual Gross Margin of
[…***…] in a given Calendar Year first reach […***…]. […***…].

8.3.5

Collaboration Products

The financial terms for each Product, […***…] that is a Collaboration Product
(including royalty rates and sales milestone payments), and the diligence
obligations for any such Product (including Commercial Launch obligations and
Minimum Revenue Requirements) must be mutually agreed to in writing by the
Parties, taking into consideration the relative contributions made by each Party
to the development of such Product, before such Product is included in this
Agreement. Following FMI’s decision to Commercially Launch a Collaboration
Product (other than FACT or F1CDx) in any country in the Territory, FMI shall
provide written notice to Roche, and if the Parties cannot agree to terms and
conditions for the inclusion of such Collaboration Product as a Product in this
Agreement within […***…] (the “Initial Discussion Period”), then the Parties
shall each select an independent Third Party expert who is neutral,
disinterested and impartial, and has significant relevant experience in the
development and commercialization of pharmaceutical products (the “Expert”).
Each Expert will within […***…] select a […***…] Expert

 

- 34 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

to form a panel of […***…] Experts (“Panel”). The date on which such Panel is in
place will be the “Arbitration Commencement Date.” Each Party shall, within
[…***…] following the Arbitration Commencement Date, prepare and deliver to both
the Panel and the other Party its proposed financial terms (including royalty
rates and sales milestone payments) and diligence obligations (including initial
launch and minimum revenue requirements) (collectively, the “Arbitration Offer”)
to resolve the disputed matter for such Product and a memorandum (the
“Supporting Memorandum”) in support thereof; provided that such Arbitration
Offer shall be on the same or substantially similar terms as the last offer made
by such Party to the other Party during the Initial Discussion Period. The Panel
will also be provided with a copy of this Agreement. Within […***…] after
receipt of the other Party’s Supporting Memorandum, each Party may submit to the
Panel (with a copy to the other Party) a rebuttal to the other Party’s
Supporting Memorandum (a “Rebuttal”), which may include a revision, marked to
show changes, of either Party’s proposed terms. Neither Party may have
communications (either written or oral) with the Panel other than for the sole
purpose of engaging the Panel or as expressly permitted in this Section 8.3.5.
Within […***…] after the Panel’s receipt of each Party’s Rebuttal (or the
expiration of the period for the Parties to submit a Rebuttal, if earlier), the
Panel will select, between the proposals provided by the Parties, the proposal
that the Panel believes most accurately reflects an equitable result for FMI and
Roche (the “Selected Agreement”). The Panel shall not have the authority to
modify a proposal initially submitted by a Party. The decision of the Panel
shall be the sole, exclusive and binding remedy and the Selected Agreement shall
become a binding and enforceable agreement between the Parties. The Panel will
have reasonable discretion to request additional information, hold a hearing,
and extend the time frame for reaching a decision regarding the dispute at
issue. The Experts’ fees and expenses will be paid by the Party whose proposal
is not selected by the Panel. Each Party will bear and pay its own expenses
incurred in connection with any proceedings under this Section 8.3.5.

8.3.6

Penalty Payments

Roche shall pay fees due to FMI pursuant to Sections 6.1.2.4 (Regulatory
Partner), 7.3.1 (F1CDx Initial Launch Plan), and 7.3.2 (Subsequent Claim Filings
and Non-Regulated Updates) (each, a “Penalty Payment”), if any, within […***…]
following Roche’s receipt of an invoice therefor.

8.3.7

Other Payments

FMI shall provide Roche with monthly invoices for any amounts that Roche owes
FMI pursuant to Section 7.7 (F1CDx Report), together with supporting
documentation outlining FMI’s costs and fees incurred in connection therewith,
and Roche shall pay FMI such amounts within […***…] following Roche’s receipt of
an invoice for such amounts.

 

Roche shall provide FMI with monthly invoices for Roche Regulatory Support for
each country in which Roche is the Regulatory Partner, together with supporting
documentation outlining the Roche actual FTE rate, and FMI shall pay Roche such
amounts within […***…] following FMI’s receipt of an invoice for such amounts.

 

Each Party shall provide the other Party with monthly invoices for payments owed
pursuant to Section 6.1.2.1, together with supporting documentation outlining
the full amount that such Party incurred in accordance with Section 6.1.2.1 in
making the Initial Filing in any Regulated Market.  Each Party shall pay the
invoiced amounts within […***…] following its receipt of each invoice.

 

 

- 35 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

8.4

Disclosure of Payments

Each Party acknowledges that the other Party may be obligated to disclose this
financial arrangement, including all fees, payments and transfers of value, as
may be advisable or required under Applicable Law.

 

9.

Accounting and Reporting

9.1

Timing of Payments

Roche shall calculate royalties […***…] (each being the last day of an
“Accounting Period”) and shall pay royalties on Net Sales within the […***…]
after the end of each Accounting Period in which such Net Sales occur.

 

9.2

Late Payment

Any payment under this Agreement that is not paid on or before the date such
payment is due shall bear interest, to the extent permitted by Applicable Law,
at […***…] points above the average one-month Euro Interbank Offered Rate
(EURIBOR), as reported by Reuters from time to time, calculated on the number of
days such payment is overdue.

 

9.3

Method of Payment

Royalties on Net Sales and all other amounts payable by Roche hereunder shall be
paid by Roche in US Dollars (the “Payment Currency”) to account(s) designated by
FMI.

 

9.4

Currency Conversion

When calculating the Sales of any royalty-bearing Product that occur in
currencies other than the Payment Currency, Roche shall convert the amount of
such sales into […***…] and then into the Payment Currency using […***…].

 

9.5

Reporting

With each payment, Roche shall provide FMI in writing for the relevant […***…]
on an aggregated basis for all Products, and thereafter on a Product-by-Product
basis, the following information:

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

10.

Taxes

FMI shall pay all sales, turnover, income, revenue, value added, and other taxes
levied on account of any payments accruing or made to FMI under this Agreement.

 

If provision is made in law or regulation of any country for withholding of
taxes of any type, levies or other charges with respect to any royalty or other
amounts payable under this Agreement to FMI, then Roche shall promptly pay such
tax, levy or charge for and on behalf of FMI to the proper governmental
authority, and shall promptly furnish FMI with receipt of payment. Roche shall
be entitled to deduct any such tax, levy or charge actually paid from royalty or
other payment due FMI or be promptly reimbursed by FMI if no further payments
are due to FMI. Each Party agrees to

 

- 36 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

reasonably assist the other Party in claiming exemption from such deductions or
withholdings under double taxation or similar agreement or treaty from time to
time in force and in minimizing the amount required to be so withheld or
deducted.

 

11.

Auditing

11.1

Right to Audit

In addition to the audit rights set forth in Article 5 (Supply) and Section
6.1.2.3 (Firewall), each Party shall keep, and shall require its Affiliates and
sublicensees/Sublicensees to keep, full, true and accurate books of account
containing all particulars that may be necessary for the purpose of calculating
all amounts payable under this Agreement, such as with respect to royalties in
the case of Roche and Cost of Services in the case of FMI. Such books of
accounts shall be kept at their principal place of business. At the expense of
the auditing Party, the auditing Party shall have the right to engage an
independent public accountant from a major, internationally recognized
accounting firm, to perform, on behalf of the auditing Party an audit of such
books and records of the audited Party and its Affiliates, its licensees and
sublicensees/Sublicensees, that are deemed necessary by the auditing Party’s
independent public accountant for the period or periods requested by auditing
Party and the correctness of any financial report or payments made under this
Agreement.

 

Upon timely request and at least […***…] prior written notice from the auditing
Party, such audit shall be conducted in the countries specifically requested by
the auditing Party, during regular business hours in such a manner as to not
unnecessarily interfere with the audited Party’s normal business activities, and
shall be limited to results in the […***…] prior to audit notification.

 

Such audit shall not be performed more frequently than […***…] nor more
frequently than once with respect to records covering any specific period of
time.

 

All information, data documents and abstracts herein referred to shall be used
only for the purpose of verifying statements, shall be treated as the audited
Party’s Confidential Information subject to the obligations of this Agreement
and need neither be retained more than […***…] after completion of an audit
hereof, if an audit has been requested; nor more than […***…] from the end of
the Calendar Year to which each shall pertain; nor more than […***…] after the
date of termination of this Agreement.

 

11.2

Audit Reports

The auditors shall only state factual findings in the audit reports and shall
not interpret the Agreement. The auditors shall share all draft audit reports
with the audited Party before the draft report is shared with the auditing Party
and before the final document is issued.  The final audit report, if any, shall
be shared with the audited Party at the same time it is shared with the auditing
Party.

 

11.3

Over-or Underpayment

If the audit reveals an overpayment, such overpayment shall be credited against
future payments owed by Roche for the amount of the overpayment or, if no
further payments are owed by Roche, then FMI shall reimburse Roche for the
amount of the overpayment within […***…]. If the audit reveals an underpayment,
Roche shall make up such underpayment with the next payment or, if no further
payments are owed by Roche, Roche shall reimburse FMI for the amount of the
underpayment within […***…]. The audited Party shall pay for the audit costs if
the underpayment/over receipt of the audited Party exceeds […***…] of the
aggregate amount of

 

- 37 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

payments owed with regard to the statements subject of the audit. Section 9.2
shall apply to this Section 11.3.

 

11.4

Duration of Audit Rights

The failure of FMI to request verification of any royalty calculation within the
period during which corresponding records must be maintained under this Article
11 will be deemed to be acceptance of the royalty payments and reports.

 

12.

Intellectual Property

12.1

Ownership of Inventions

Ownership of Inventions shall be as set forth in the Collaboration Agreement.

 

12.2

Trademarks and Labeling

The Parties shall attempt to use a uniform global trademark and logo for the
Product; provided, that each Party may use its own trademarks and housemarks as
it selects to promote the sale of the Product in the FMI Territory, with respect
to FMI, and the Territory, with respect to Roche (collectively, excluding the
housemarks, the “Product Trademarks”). The Parties shall agree on at least
[…***…] Product Trademarks for each Product, with […***…] of the trademarks
being the global trademark and the other(s) being trademarks to be held in
reserve in case the global trademark cannot be used in […***…] or more
countries. The placement and size of a Party’s housemarks relative to Product
Trademarks shall be approved by the JOC. Excluding the Roche housemarks, FMI
shall own any global Product Trademarks used on or in connection with Products
in the Territory, and shall, at its sole cost, be responsible for procurement,
maintenance, enforcement and defense of such global Product Trademarks.

 

Roche shall own its trademarks, including the Roche trademark and hexagon, and
may use the Roche trademarks in connection with the Product as set forth in this
Section. FMI shall not file any identical registrations or other filings in
respect of any such housemarks owned by Roche. FMI shall own its housemark and
any trademark it selects to promote the sale of the Product in the FMI
Territory. Roche shall not file any identical registrations or other filings in
respect of any such trademarks and housemarks owned by FMI.

 

Each Party shall maintain all registrations of such Product Trademarks owned by
it, and the other Party shall not file any registrations or other filings in
respect of any of such Product Trademark owned by the Product Trademark owning
Party without the Product Trademark owning Party’s prior written consent. FMI
shall use Commercially Reasonable Efforts to obtain and maintain Product
Trademarks, and the Parties will reasonably cooperate with one another to take
reasonable measures to enforce oppositions and litigations in relation to the
Product Trademarks.

 

Each Party shall use the Product Trademarks in accordance with sound trademark
and trade name usage principles and in accordance with all Applicable Law as
reasonably necessary to maintain the validity and enforceability of the Product
Trademarks. Each Party recognizes that the trademarks owned by the other Party
represents a valuable asset of such other Party, and that substantial
recognition and goodwill are associated with such name, logo, and trademarks.
Each Party hereby agrees that, without prior written authorization of the other
Party or as specifically permitted in this Agreement, it shall not use such
other Party’s trademarks for any purpose.

 

 

- 38 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Each Party shall have the right to police its own trademarks and enforce its own
trademarks. Each Party shall have the right to audit the other Party, its
Affiliates, sublicensees/Sublicensees and contractors to ensure the quality of
the Products to which the trademark is associated.

 

In the event either Party becomes aware of any infringement of any Product
Trademark by a Third Party, such Party shall promptly notify the other Party and
the Parties shall consult with each other and jointly determine the best way to
prevent such infringement.

 

12.3

Prosecution of Patent Rights

Patent Rights shall be prosecuted as set forth in the Collaboration Agreement.

 

12.4

Patent Coordination Team

The JPT as defined in the Collaboration Agreement will address all issues
related to Patent Rights.

 

12.5

Infringement

Infringement shall be addressed as set forth in the Collaboration Agreement.
However, if Roche is commercializing a Product in a particular country in the
Territory, then Roche shall have the first right to enforce Patent Rights in
such country in the Territory.

 

12.6

Defense

If an action for infringement is commenced against either Party, its licensees
or its sublicensees/Sublicensees, the provisions of the Collaboration Agreement
shall apply.

 

12.7

Common Interest Disclosures

With regard to any information or opinions disclosed pursuant to this Agreement
by one Party to each other regarding intellectual property and/or technology
owned by Third Parties, the Parties agree that they have a common legal interest
in determining whether, and to what extent, Third Party intellectual property
rights may affect the conduct of the activities under this Agreement.
Accordingly, the provisions of the Collaboration Agreement shall apply in this
regard.

 

 

13.

Representations and Warranties

13.1

FMI Representations and Warranties

13.1.1

Safety Data

FMI warrants and represents that it has, and covenants that it will, continue to
disclose to Roche as soon as possible during the Agreement Term (i) the results
of all preclinical testing and human clinical testing Controlled by FMI relating
to any Product and (ii) all information in its Control concerning side effects,
injury, toxicity or sensitivity reaction and incidents or severity thereof with
respect to any Product.

13.1.2

Third Party Patent Rights

FMI warrants and represents that, as of the Effective Date, it has no knowledge
of the existence of any patent or patent application owned by or licensed to any
Third Party that could prevent Roche from making, having made, using, offering
for sale, selling or importing Product in the Territory.

 

- 39 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

13.1.3

Ownership of Patent Rights

As of the Effective Date and the Restatement Date, FMI warrants and represents
that it is the exclusive owner of all right, title and interest in, or is the
exclusive licensee of, the FMI Patent Rights in the Territory relating to the
use, sale, offer for sale, import, or export of the Products in the Territory.

13.1.4

Ownership of Trademarks

Subject to the licenses granted to Roche pursuant to Sections 2.1.1 and 2.1.3,
FMI warrants and represents that it is the exclusive owner of all right, title
and interest in, or is the exclusive licensee of the trademarks for the Products
in the Territory.

13.1.5

Inventors

FMI warrants and represents that for the inventors of the Inventions disclosed
and/or claimed in the disclosed FMI Patent Rights, FMI has obtained the
assignment of, or a license under, all interest and all rights or licenses
thereunder with respect to the FMI Patent Rights necessary to grant the licenses
granted hereunder. All of FMI’s employees, officers and consultants have
executed agreements requiring assignment to FMI of all Inventions made by such
individuals during the course of and as a result of their association with FMI.

13.1.6

Grants

FMI warrants and represents that to the best of FMI’s knowledge and belief, FMI
has the lawful right to grant Roche and its Affiliates the rights and licenses
described in this Agreement.

13.1.7

Valid Claims

As of the Effective Date, FMI warrants and represents that it is not in
possession of any information that would, in its reasonable opinion, render
invalid and/or unenforceable any claims in any issued patent licensed pursuant
to this Agreement. FMI has no knowledge of any inventorship disputes concerning
any FMI Patent Rights.

13.1.8

Ownership and Validity of Know-How

As of the Effective Date, FMI warrants and represents that FMI’s Know-How
relating to Products and Service Activities is legitimately in the possession of
FMI and has not been misappropriated from any Third Party, and FMI has taken
reasonable measures to protect the confidentiality of its Know-How.

 

13.2

Mutual Representations of the Parties

13.2.1

Authorization

As of the Effective Date and the Restatement Date, each Party warrants and
represents to the other Party that the execution, delivery and performance of
this Agreement by such Party and all instruments and documents to be delivered
by such Party hereunder: (i) are within the corporate power of such Party; (ii)
have been duly authorized by all necessary or proper corporate action; (iii) are
not in contravention of any provision of the certificate of formation or limited
liability company agreement of such Party; (iv) to the knowledge of such Party,
will not violate any law or regulation or any order or decree of any court of
governmental instrumentality; (v) will not violate the terms of any indenture,
mortgage, deed of trust, lease, agreement, or other instrument to which such
Party is a party or by which such Party or any of its property is bound, which
violation would have a material adverse effect on the financial condition of
such Party or on the ability of

 

- 40 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

such Party to perform its obligations hereunder; and (vi) do not require any
filing or registration with, or the consent or approval of, any governmental
body, agency, authority or any other person, which has not been made or obtained
previously (other than approvals required under the HSR Act, Regulatory
Approvals required for the sale of Products and filings with Regulatory
Authorities required in connection with Products).

13.2.2

No Claims

As of the Effective Date and the Restatement Date, each Party warrants and
represents to the other Party that there are no claims or investigations (other
than with respect to the Parties’ HSR filings), pending or threatened against
such Party or any of its Affiliates, at law or in equity, or before or by any
governmental authority relating to the matters contemplated under this Agreement
or that would materially adversely affect such Party’s ability to perform its
obligations hereunder.

13.2.3

No Conflict

Each Party warrants and represents that neither it nor any of its Affiliates is
or will be under any obligation to any person, contractual or otherwise, that is
conflicting with the terms of this Agreement or that would impede the
fulfillment of such Party’s obligations hereunder.

13.2.4

Activities

Each Party will perform all activities under this Agreement (i) in a
professional manner, (ii) in conformance with the level or care and skill
ordinarily exercised by other professional institutions in similar
circumstances, and (iii) in compliance with Applicable Law.

 

 

14.

Indemnification

14.1

Indemnification by Roche

Roche shall indemnify, hold harmless and defend FMI and its Affiliates, and
their respective directors, officers, employees, independent contractors and
agents from and against any and all losses, expenses, cost of defense (including
without limitation attorneys' fees, witness fees, damages, judgments, fines and
amounts paid in settlement) and any amounts FMI becomes legally obligated to pay
because of any claim or claims brought by a Third Party against it to the extent
that such claim or claims arise out of any member of the Roche Group’s actions
or inactions in connection with activities under this Agreement, except to the
extent such losses, expenses, costs and amounts are due to the gross negligence
or willful misconduct or failure to act of FMI.

 

14.2

Indemnification by FMI

FMI shall indemnify, hold harmless and defend Roche and its Affiliates, and
their respective directors, officers, employees, independent contractors and
agents from and against any and all losses, expenses, cost of defense (including
without limitation attorneys' fees, witness fees, damages, judgments, fines and
amounts paid in settlement) and any amounts Roche becomes legally obligated to
pay because of any claim or claims brought by a Third Party against it to the
extent that such claim or claims arise out of FMI’s and its Affiliates’ actions
or inactions in connection with activities under this Agreement, except to the
extent such losses, expenses, costs and amounts are due to the gross negligence
or willful misconduct or failure to act of Roche.

 

 

- 41 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

14.3

Procedure

In the event of a claim by a Third Party against a Party entitled to
indemnification under this Agreement (“Indemnified Party”), the Indemnified
Party shall promptly notify the other Party (“Indemnifying Party”) in writing of
the claim, and the Indemnifying Party shall undertake and solely manage and
control, at its sole expense, the defense of the claim and its settlement. The
Indemnified Party shall cooperate with the Indemnifying Party and may, at its
option and expense, be represented in any such action or proceeding by counsel
of its choice. The Indemnifying Party shall not be liable for any litigation
costs or expenses incurred by the Indemnified Party without the Indemnifying
Party’s written consent. The Indemnifying Party shall not settle any such claim
unless such settlement fully and unconditionally releases the Indemnified Party
from all liability relating thereto, unless the Indemnified Party otherwise
agrees in writing.

 

15.

Liability

15.1

Disclaimer

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY PROVIDES ANY
WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED. FMI AND ROCHE DISCLAIM
ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO EACH OF THEIR
RESEARCH, DEVELOPMENT AND COMMERCIALIZATION EFFORTS HEREUNDER, INCLUDING,
WITHOUT LIMITATION, WHETHER THE PRODUCTS CAN BE SUCCESSFULLY DEVELOPED OR
MARKETED, THE ACCURACY, PERFORMANCE, UTILITY, RELIABILITY, TECHNOLOGICAL OR
COMMERCIAL VALUE, COMPREHENSIVENESS, MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE WHATSOEVER OF THE PRODUCTS. EXCEPT IN THE CASE OF A BREACH OF
ARTICLE 16, AND WITHOUT LIMITING THE PARTIES’ OBLIGATIONS UNDER ARTICLE 14, IN
NO EVENT SHALL EITHER FMI OR ROCHE BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT BASED ON CONTRACT, TORT
OR ANY OTHER LEGAL THEORY.

 

 

16.

Obligation Not to Disclose Confidential Information

16.1

Non-Use and Non-Disclosure

During the Agreement Term and for […***…] thereafter, a Receiving Party shall
(i) treat Confidential Information provided by Disclosing Party as it would
treat its own information of a similar nature, (ii) take all reasonable
precautions not to disclose such Confidential Information to Third Parties,
without the Disclosing Party’s prior written consent, and (iii) not use such
Confidential Information other than for fulfilling its obligations under this
Agreement. If any Confidential Information is required to be disclosed by the
Receiving Party or its Affiliates to comply with a court or administrative
order, the Receiving Party or its Affiliates will provide prompt notice to the
Disclosing Party to enable the Disclosing Party to resist such disclosure.

 

16.2

Permitted Disclosure

Notwithstanding the obligation of non-use and non-disclosure set forth in
Section 16.1, the Parties recognize the need for certain exceptions to this
obligation, specifically set forth below, with respect to press releases, patent
rights, publications, and certain commercial considerations.

 

16.3

Press Releases

Each Party shall provide the other with a copy of any draft press release
related to the activities contemplated by this Agreement at least […***…] prior
to its intended publication for such other Party's review. The reviewing Party
may provide the releasing Party with suggested modification to the draft press
release. The releasing Party shall consider, and shall not unreasonably
disregard, the reviewing Party’s suggestions in issuing its press release.

 

- 42 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

16.4

Publications

During the Agreement Term, the following restrictions shall apply with respect
to disclosure by any Party of Confidential Information relating to the Product
in any publication or presentation:

a)

Both Parties acknowledge that it is their policy for the studies and results
thereof to be registered and published in accordance with their internal
guidelines. The Parties shall have the right to jointly publish all studies,
clinical trials and results conducted or generated in accordance with this
Agreement to the extent both Parties have jointly participated in or
collaborated in such clinical study or trial.  To the extent any study or
clinical trial is conducted solely by Roche with no participation by FMI, Roche,
in accordance with its internal policies and procedures, shall have the right to
publish all such studies, clinical trials and results thereof on the clinical
trial registries that are maintained by or on behalf of Roche, and FMI shall not
publish any such studies, clinical trials or results thereof on its clinical
trial registry, provided however, the Roche’s clinical trial registry can be
accessed via a link from FMI’s clinical trial registry.

b)

A Party ("Publishing Party") shall provide the other Party with a copy of any
proposed publication or presentation at least […***…] prior to submission for
publication so as to provide such other Party with an opportunity to recommend
any changes it reasonably believes are necessary to continue to maintain the
Confidential Information disclosed by the other Party to the Publishing Party in
accordance with the requirements of this Agreement. The incorporation of such
recommended changes shall not be unreasonably refused; and if such other Party
notifies ("Publishing Notice") the Publishing Party in writing, within […***…]
after receipt of the copy of the proposed publication or presentation, that such
publication or presentation in its reasonable judgment (i) contains an
invention, solely or jointly conceived and/or reduced to practice by the other
Party, for which the other Party reasonably desires to obtain patent protection
or (ii) could be expected to have a material adverse effect on the commercial
value of any Confidential Information disclosed by the other Party to the
Publishing Party, the Publishing Party shall prevent such publication or delay
such publication for a mutually agreeable period of time. In the case of
inventions, a delay shall be for a period reasonably sufficient to permit the
timely preparation and filing of a patent application(s) on such invention, and
in no event less than […***…] from the date of the Publishing Notice.

 

16.5

Commercial Considerations

Nothing in this Agreement shall prevent a Party or its Affiliates from
disclosing Confidential Information of the other Party to (i) governmental
agencies to the extent required or desirable to secure government approval for
the manufacture or sale of Product in the Territory, and (ii) Third Parties
acting on behalf of such Party, to the extent reasonably necessary to conduct
the activities contemplated by this Agreement, provided such Third Parties are
bound by confidentiality and non-use obligations with respect to such
information that are no less stringent than those included in this Agreement.
The Receiving Party may disclose Confidential Information of the Disclosing
Party to the extent that such Confidential Information is required to be
disclosed by the Receiving Party to comply with Applicable Law, to defend or
prosecute litigation or to comply with governmental regulations, provided that
the Receiving Party provides prior written notice of such disclosure to the
Disclosing Party and, to the extent practicable, takes reasonable and lawful
actions to minimize the degree of such disclosure.

 

 

- 43 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

17.

Term and Termination

17.1

Commencement and Term

This Agreement shall commence upon the Effective Date and continue for the
Agreement Term.

 

17.2

Termination

17.2.1

Automatic Termination

This Agreement shall terminate automatically, without any notice or other action
by any Party, upon the first to occur of (i) termination of the Transaction
Agreement in accordance with its terms and (ii) the mutual written consent of
the Parties.

17.2.2

Termination for Breach

A Party (“Non-Breaching Party”) shall have the right to terminate this Agreement
in its entirety or on a country-by-country or Product-by-Product basis in the
event the other Party (“Breaching Party”) is in breach of any of its material
obligations under this Agreement. The Non-Breaching Party shall provide written
notice to the Breaching Party, which notice shall identify the breach and, if
applicable, the affected countries in which, and the affected Products with
respect to which, the Non-Breaching Party intends to have this Agreement
terminate. The Breaching Party shall have a period of […***…] after such written
notice is provided (“Peremptory Notice Period”) to cure such breach. If the
Breaching Party has a dispute as to whether such breach occurred or has been
cured, it will so notify the Non-Breaching Party, and the expiration of the
Peremptory Notice Period shall be tolled until the Parties agree or the
arbitrators have determined in accordance with Section 19.3 that this Agreement
was materially breached. It is understood and acknowledged that, during the
pendency of such a dispute, all of the terms and conditions of this Agreement
shall remain in effect, and the Parties shall continue to perform all of their
respective obligations under this Agreement.  Upon such agreement or
determination of material breach or failure to cure, the Breaching Party may
have the remainder of the Peremptory Notice Period to cure such breach. If such
breach is not cured within the Peremptory Notice Period, then, absent withdrawal
of the Non-Breaching Party’s request for termination, this Agreement shall
terminate in accordance with the written notice provided by the Non-Breaching
Party and such termination shall be effective as of the expiration of the
Peremptory Notice Period. For clarity, (a) Roche may terminate this Agreement
under this Section 17.2.2 if there is a material diminution in the Quality
Standards, except as permitted under Section 2.3, or if FMI is unwilling or
unable to fulfill its obligations under Section 7.5.2, and (b) FMI may terminate
this Agreement under this Section 17.2.2 if Roche is unwilling or unable to
fulfill its obligations under Section 7.6.1 and FMI may terminate this Agreement
on a country-by-country basis in the event of a Territory Revision Event.
Notwithstanding the foregoing, Roche may terminate this Agreement under this
Section 17.2.2 if a Material Average Delivery Time Failure or Material
Performance Standards Failure occurs by providing written notice to FMI within
[…***…] of such Material Average Delivery Time Failure or Material Performance
Standards Failure, and no cure period as provided under this Section 17.2.2
shall be applicable for such termination.

17.2.3

Insolvency

A Party shall have the right to terminate this Agreement, if the other Party
incurs an Insolvency Event; provided, however, in the case of any involuntary
bankruptcy proceeding, such right to terminate shall only become effective if
the Party that incurs the Insolvency Event consents to the involuntary
bankruptcy or such proceeding is not dismissed within […***…] after the filing
thereof.

 

- 44 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

17.2.4

Termination by Roche without a Cause

Roche shall have the right to terminate this Agreement at any time after the
Initial Term on a Product-by-Product and/or country-by-country basis upon
[…***…] prior written notice. The effective date of termination under this
Section 17.2.4 shall be the date […***…] after Roche provides such written
notice to FMI.

 

17.3

Consequences of Termination and Expiration

17.3.1

Termination by FMI for Breach by Roche or by Roche without a Cause, or
Expiration of the Agreement Term.

Upon any termination under Section 17.2.1, any termination by FMI for breach by
Roche in accordance with Section 17.2.2, any termination by Roche under Section
17.2.4, any Territory Revision Event, or upon expiration of the Agreement Term,
the following shall apply:

 

a)

The rights and licenses granted by FMI to Roche under this Agreement shall
terminate in their entirety or on a country-by-country basis, as applicable, on
the effective date of termination.

 

b)

After the effective date of termination, Roche shall, to the extent permitted by
Applicable Law, assign and transfer to FMI all regulatory filings and Regulatory
Approvals, all final pre-clinical and clinical study reports and clinical study
protocols, and all data, including clinical data, in Roche’s possession and
control related to Product(s) in the country necessary for FMI to continue to
commercialize the Product(s). All data shall be transferred in the form and
format in which it is maintained by Roche. Original paper copies shall only be
transferred, if legally required. Roche shall not be required to prepare or
finalize any new data, reports or information solely for purposes of transfer to
FMI.

 

c)

Roche shall assign all clinical trial agreements, to the extent such agreements
have not been cancelled and are assignable without Roche paying any
consideration or commencing litigation in order to effect an assignment of any
such agreement.

 

d)

FMI shall, upon transfer, have the right to disclose such filings, approvals and
data to (i) governmental agencies of the country to the extent required or
desirable to secure government approval for the sale of Product(s) in the
country, (ii) Third Parties acting on behalf of FMI, its Affiliates or
licensees, to the extent reasonably necessary for the sale of Product(s) in the
country, and (iii) Third Parties to the extent reasonably necessary to market
Product(s) in the country.

17.3.2

Termination by Roche for Breach by FMI or FMI Insolvency

Upon a material breach of a material obligation under this Agreement by FMI
pursuant to Section 17.2.2 or FMI’s Insolvency pursuant to Section 17.2.3, at
Roche’s option, (i) Roche may seek damages via arbitration under Section 19.3 or
(ii) as Roche’s exclusive remedy (other than for breach of confidentiality under
Section 16) FMI shall pay to Roche either a one-time payment reflecting the
value of the terminated Product(s) or a royalty on sales of such terminated
Product(s) based on the royalty that Roche would have paid to FMI had the
Agreement not terminated, the amount of which will be agreed to by the Parties
negotiating in good faith. If the Parties cannot agree on the amount in clause
(ii) above, then the determination of such amount shall be referred to a Panel
in a manner analogous to that found in Section 8.3.5.

 

 

- 45 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Upon any termination by Roche for breach by FMI in accordance with Section
17.2.2 or for FMI’s insolvency in accordance with Section 17.2.3, the following
shall apply:

 

 

a)

the rights and licenses granted by FMI to Roche under this Agreement shall
terminate in their entirety or on a country-by-country and Product-by-Product
basis, as applicable, on the effective date of termination.

 

 

b)

After the effective date of termination Roche shall, to the extent Roche has the
right to do so, assign and transfer to FMI all regulatory filings and Regulatory
Approvals, all final pre-clinical and clinical study reports and clinical study
protocols, and all data, including clinical data, in Roche’s possession and
control related to Product(s) in the country necessary for FMI to continue to
commercialize the Product(s). All data shall be transferred in the form and
format in which it is maintained by Roche. Original paper copies shall only be
transferred, if legally required. Roche shall not be required to prepare or
finalize any new data, reports or information solely for purposes of transfer to
FMI.

 

 

c)

Roche shall assign all clinical trial agreements, to the extent such agreements
have not been cancelled and are assignable without Roche paying any
consideration or commencing litigation in order to effect an assignment of any
such agreement.

 

 

d)

FMI shall, upon transfer, have the right to disclose such filings, approvals and
data to (i) governmental agencies of the country to the extent required or
desirable to secure government approval for the sale of Product(s) in the
country, (ii) Third Parties acting on behalf of FMI, its Affiliates or
licensees, to the extent reasonably necessary for the sale of Product(s) in the
country, and (iii) Third Parties to the extent reasonably necessary to market
Product(s) in the country.

17.3.3

Direct License

Upon termination of this Agreement pursuant to Sections 17.2.2 or 17.2.3, with
respect to any existing, permitted sublicense granted by Roche under Section
2.1.2(ii) of this Agreement (and any further sublicenses thereunder) upon the
written request of Roche, (i) if the sublicense was consented to by FMI or is to
Chugai, then the sublicense shall survive termination provided such Sublicensee
(a) is not then in breach of its sublicense agreement and (b) such Sublicensee
agrees to be bound to FMI under the terms and conditions of such sublicense
agreement, and (ii) if the sublicense was not consented to by FMI, then FMI
shall negotiate in good faith with the applicable Sublicensee the terms under
which such sublicense shall survive such termination, provided that (a) such
Sublicensee is not then in breach of its sublicense agreement (and, in the case
of termination by FMI for breach by Roche, that such Sublicensee and any further
sublicensees did not cause the breach that gave rise to the termination by FMI);
and (b) such Sublicensee agrees to be bound to FMI under the terms and
conditions of such sublicense agreement.

17.3.4

Other Obligations

17.3.4.1

Obligations Related to Ongoing Activities

Upon the effective date of termination of this Agreement, each Party (a) shall
have the right to cancel all ongoing obligations as of the effective date of
termination and (b) shall complete all non-cancellable obligations at its own
expense.

 

 

- 46 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

From the date of notice of termination until the effective date of termination,
Roche and FMI shall each continue their activities, including preparatory
activities, ongoing as of the date of notice of termination. However, neither
Party shall be obliged to initiate any new activities not ongoing at the date of
notice of termination.

 

After the effective date of termination, neither Party shall have an obligation
to perform and/or complete any activities or to make any payments for performing
or completing any activities after such effective date of termination under this
Agreement, except as expressly stated herein.

 

Notwithstanding the foregoing, (a) in case of termination by FMI under Section
17.2.2 or 17.2.3 or by Roche under Section 17.2.4, upon the request of FMI,
Roche shall complete any clinical studies related to the Product(s) that are
being conducted by Roche for the Product(s) and are ongoing as of the effective
date of termination, and (b) in case of termination by Roche under Section
17.2.2 or 17.2.3, upon the request of Roche, FMI shall complete any clinical
studies related to the Product(s) that are being conducted by FMI for the
Product(s) and are ongoing as of the effective date of termination; provided,
however, that

 

(i)

both FMI and Roche in their reasonable judgment have concluded that completing
any such clinical studies does not present an unreasonable risk to patient
safety;

 

(ii)

neither Party shall have an obligation to recruit or enroll any additional
patients after the effective date of termination; and

 

(iii)

FMI agrees to reimburse Roche for all of its development costs that incurred by
or on behalf of Roche after the effective date of termination in completing such
clinical studies as per subsection (a) above and Roche agrees to reimburse FMI
for all of its development costs that incurred by or on behalf of Roche after
the effective date of termination in completing such clinical studies as per
subsection (b) above.

17.3.4.2

Ancillary Agreements

Unless otherwise agreed by the Parties, the termination of this Agreement shall
cause the automatic termination of all ancillary agreements related hereto,
including but not limited to supply or quality agreements, if any, but shall not
cause the termination of the Related Agreements unless specifically stated in
such Related Agreement.

17.3.4.3

Limitations on Grant-Backs; Transfer Expenses

For purposes of clarity, irrespective of anything to the contrary in this
Agreement:

 

a)

All transfers and licenses from Roche to FMI or other obligations of Roche under
Section 17.3 are solely with respect to Product(s).

 

b)

In connection with clinical trials, Roche may have collected human samples and
related clinical information for additional limited research and development
programs (“Samples”). Legal and contractual restrictions may apply to such
Samples, in particular as Samples may qualify as personal identifiable
information. FMI acknowledges and accepts that notwithstanding anything herein,
Roche shall not be obliged to transfer any such Samples to FMI.

 

 

- 47 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

c)

Nothing in this Agreement shall be construed as granting FMI any license under
the intellectual property of Roche or its Affiliates in existence as of the
Effective Date.

 

d)

Except with respect to termination by FMI for Roche’s breach pursuant to Section
17.2.2, FMI shall promptly reimburse Roche for all reasonable out-of-pocket
costs and expenses (including FTE charges based on Roche’s actual FTE Rates, not
to exceed the FTE Rates set forth in the Collaboration Agreement) incurred by or
on behalf of Roche for transfer of documents and materials as requested by FMI
under this Article 17 (“Roche Transfer Activities”); however transfer activities
corresponding to the return of material remains, data, reports, records,
documents, Regulatory Filings and Regulatory Approvals originally provided by
FMI to Roche (“FMI-Originated Transfer Activities”) shall be at no expense to
FMI. If FMI desires Roche Transfer Activities other than FMI-Originated Transfer
Activities, FMI shall make a payment to Roche of […***…] (“Minimum Transfer
Payment”). The Minimum Transfer Payment shall be non-refundable, but shall be
fully creditable against FMI’s reimbursement for the Roche Transfer Activities.
Roche shall be under no obligation to provide Roche Transfer Activities (beyond
the FMI-Originated Transfer Activities) prior to receipt of the Minimum Transfer
Payment.

17.3.5

Royalty and Payment Obligations

Termination of this Agreement by a Party, for any reason, shall not release
Roche from any obligation to pay royalties or make any payments to FMI that are
payable for sales of Product prior to the effective date of termination.
Termination of this Agreement by a Party, for any reason, will release Roche
from any obligation to pay royalties or make any payments to FMI that would
otherwise become payable on or after the effective date of termination.

 

17.4

Survival

Article 1 (Definitions, to the extent necessary to interpret the Agreement),
Section 6.1.2.3 (Firewall, to the extent necessary to protect Third Party
information not in the public domain), Article 10 (Taxes) Article 11 (Auditing),
Article 12 (Intellectual Property, to the extent relating to intellectual
property existing at the time of termination), Article 14 (Indemnification, to
the extent relating to claims existing at the time or termination), Article 16
(Obligation Not to Disclose Confidential Information), Section 17.3
(Consequences of Termination and Expiration, to the extent applicable), Section
17.4 (Survival), Section 19.1 (Governing Law) and Section 19.3 (Arbitration)
shall survive any expiration or termination of this Agreement for any reason.
Notwithstanding the foregoing, any provision of this Agreement that is intended
by its very nature to survive expiration or termination of this Agreement shall
also survive.

 

 

18.

Bankruptcy

All licenses (and to the extent applicable rights) granted under or pursuant to
this Agreement by FMI to Roche are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, US Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined under Section 101(60) of the
Bankruptcy Code. Unless Roche elects to terminate this Agreement, the Parties
agree that Roche, as a licensee or sublicensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code, subject to the continued performance of its
obligations under this Agreement.

 

 

- 48 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

19.

Miscellaneous

19.1

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
New York, US, without reference to its conflict of laws principles, and shall
not be governed by the United Nations Convention on International Contracts on
the Sale of Goods (the Vienna Convention).

 

19.2

Disputes

Unless otherwise set forth in this Agreement, in the event of any dispute in
connection with this Agreement, such dispute shall be referred to the respective
executive officers of the Parties designated below or their designees, for good
faith negotiations attempting to resolve the dispute. The designated executive
officers are as follows:

For FMI:CEO

 

For Roche:

Head of Roche Partnering or the CEO of the Roche Group in the case of Minimum
Revenue Requirements.

 

19.3

Arbitration

Should the Parties fail to agree within […***…] after such dispute has first
arisen, it shall be finally settled by arbitration in accordance with the
American Arbitration Association (“AAA”) Commercial Rules (the “AAA Arbitration
Rules”) as in force at the time when initiating the arbitration. The tribunal
shall consist of three arbitrators. The place of arbitration shall be New York,
New York, US. The language to be used shall be English.

19.3.1

Arbitration

Each Party shall nominate one arbitrator. Should the claimant fail to appoint an
arbitrator in the request for arbitration within […***…] of being requested to
do so, or if the respondent should fail to appoint an arbitrator in its answer
to the request for arbitration within […***…] of being requested to do so, the
other Party shall request the AAA to make such appointment.

 

The arbitrators nominated by the Parties shall, within […***…] from the
appointment of the arbitrator nominated in the answer to the request for
arbitration, and after consultation with the Parties, agree and appoint a third
arbitrator, who will act as a chairman of the tribunal. Should such procedure
not result in an appointment within the […***…] time limit, either Party shall
be free to request the AAA to appoint the third arbitrator.

 

Where there is more than one claimant and/or more than one respondent, the
multiple claimants or respondents shall jointly appoint one arbitrator.

 

Any Party-appointed arbitrator or the third arbitrator resigns or ceases to be
able to act, a replacement shall be appointed in accordance with the
arrangements provided for in this clause.

 

The language of the arbitration shall be English. Documents submitted in the
arbitration (the originals of which are not in English) shall be submitted
together with an English translation.

19.3.2

Decision; Timing of Decisions

The arbitrators shall render a written opinion setting forth findings of fact
and conclusions of law with the reason therefor stated, within no later than
[…***…] from the date on which the arbitrators were appointed to the dispute. A
transcript of the evidence adduced at the arbitration hearing shall be made and,
upon request, shall be made available to each Party.

 

 

- 49 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

The time periods set forth in the AAA Arbitration Rules shall be followed;
provided, however that the arbitrators may modify such time periods as
reasonably necessary to render a written opinion in accordance with this Section
19.3.2.

 

The Arbitrator is empowered to award any remedy allowed by law, including money
damages, prejudgment interest and attorneys’ fees, and to grant final, complete,
interim, or interlocutory relief, including injunctive relief.

 

This arbitration agreement does not preclude either Party seeking conservatory
or interim measures from any court of competent jurisdiction including, without
limitation, the courts having jurisdiction by reason of either Party's domicile.
Conservatory or interim measures sought by either Party in any one or more
jurisdictions shall not preclude the arbitral tribunal from granting
conservatory or interim measures. Conservatory or interim measures sought by
either Party before the tribunal shall not preclude any court of competent
jurisdiction granting conservatory or interim measures.

 

In the event that any issue shall arise which is not clearly provided for in
this Section 19.3, the matter shall be resolved in accordance with the AAA
Arbitration Rules.

 

Any arbitration proceeding hereunder shall be confidential and the arbitrators
shall issue appropriate protective orders to safeguard each Party’s Confidential
Information. Except as required by Applicable Law, neither Party shall make (or
instruct the arbitrators to make) any public announcement with respect to the
proceedings or decision of the arbitrators without prior written consent of the
other Party. The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrators, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.

 

Notwithstanding anything to the contrary in this Agreement, any and all issues
regarding the scope, construction, validity and/or enforceability of any Patent
Rights shall be determined in a court of competent jurisdiction under the local
patent laws of the jurisdictions having issued the Patent Rights in question.

 

Notwithstanding anything to the contrary in this Agreement, any and all issues
regarding a breach or alleged breach of a Party’s obligations under Article 16
(Obligation Not to Disclose Confidential Information) shall be determined in a
court of competent jurisdiction under the laws of New York, with express
exclusion of its conflict of laws principles.

 

19.4

Assignment

Neither Party shall have the right to assign the present Agreement or any part
thereof to any Third Party other than Affiliates without the prior written
approval of the other Party.

 

19.5

Compliance with Applicable Law

Each Party shall comply with Applicable Law in conducting activities and
carrying out responsibilities under this Agreement, including the U.S. Foreign
Corrupt Practices Act of 1977 (as amended, collectively hereinafter the “FCPA”)
and anti-bribery laws in the countries in the Territory where Roche has its
principal place of business and where it conducts activities under this
Agreement.

 

 

- 50 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

19.6

Debarment

Each Party represents and warrants that it has never been debarred under 21
U.S.C. §335a, disqualified under 21 C.F.R. §312.70 or §812.119, sanctioned by a
Federal Health Care Program (as defined in 42 U.S.C §1320 a-7b(f)), including
without limitation the federal Medicare or a state Medicaid program, or
debarred, suspended, excluded or otherwise declared ineligible from any other
similar Federal or state agency or program. In the event a Party receives notice
of debarment, suspension, sanction, exclusion, ineligibility or disqualification
under the above-referenced statutes, such Party shall […***…].

 

Each Party agrees that, to the best of its knowledge, none of its employees or
agents conducting activities on its behalf under the Agreement is currently or
will be during the Agreement Term, debarred under 21 U.S.C. §335a, disqualified
under 21 C.F.R. §312.70 or §812.119, sanctioned by a Federal Health Care Program
(as defined in 42 U.S.C §1320 a-7b(f)), including without limitation the federal
Medicare or a state Medicaid program, or debarred, suspended, excluded or
otherwise declared ineligible from any other similar Federal or state agency or
program. In the event a Party learns that any such employee or agent becomes so
debarred, sanctioned, suspended, excluded or declared ineligible or is the
subject of proceedings that may result in such debarment, sanction, suspension,
exclusion or ineligibility, it will promptly so notify the other Party and will
no longer allow such employee or agent to conduct activities under this
Agreement.

 

19.7

Independent Contractor

No employee or representative of either Party shall have any authority to bind
or obligate the other Party to this Agreement for any sum or in any manner
whatsoever or to create or impose any contractual or other liability on the
other Party without said Party's prior written approval. For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, FMI legal
relationship to Roche under this Agreement shall be that of independent
contractor.

 

19.8

Unenforceable Provisions and Severability

If any of the provisions of this Agreement are held to be void or unenforceable,
then such void or unenforceable provisions shall be replaced by valid and
enforceable provisions that will achieve as far as possible the economic
business intentions of the Parties. However the remainder of this Agreement will
remain in full force and effect, provided that the material interests of the
Parties are not affected, i.e. the Parties would presumably have concluded this
Agreement without the unenforceable provisions.

 

19.9

Waiver

The failure by either Party to require strict performance and/or observance of
any obligation, term, provision or condition under this Agreement will neither
constitute a waiver thereof nor affect in any way the right of the respective
Party to require such performance and/or observance. The waiver by either Party
of a breach of any obligation, term, provision or condition hereunder shall not
constitute a waiver of any subsequent breach thereof or of any other obligation,
term, provision or condition.

 

19.10

Appendices

All Appendices to this Agreement shall form an integral part to this Agreement.

 

 

- 51 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

19.11

Entire Understanding

This Agreement contains the entire understanding between the Parties hereto with
respect to the within subject matter and supersedes any and all prior
agreements, understandings and arrangements, whether written or oral, including
the Original Agreement.

 

19.12

Amendments

No amendments of the terms and conditions of this Agreement shall be binding
upon either Party hereto unless in writing and signed by both Parties.

 

19.13

Invoices

All invoices that are required or permitted hereunder shall be in writing and
sent by FMI to Roche at the following address or other address as Roche may
later provide:

 

F. Hoffmann-La Roche Ltd

Kreditorenbuchhaltung

4070 Basel

Switzerland

 

19.14

Notice

All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

if to FMI, to:

Foundation Medicine, Inc.

150 Second Street

Cambridge, MA 02141

Attn: Legal Department

Facsimile No.: (617) 418-2201

 

if to Roche, to:

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel

Switzerland

Attn: Legal Department Facsimile No.: +41 61 688 13 96

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. The effective
date of any notice shall be: (a) the date of the addressee’s receipt, if
delivered personally, by courier, or by registered or certified mail; or (b) the
date of receipt if received by 5:00 p.m. local time on a Business Day or, if
not, the first Business Day after receipt, if sent by facsimile.

 

19.15

Subcontractors

Subject to Section 2.1.2, either Party may perform any of its obligations under
this Agreement, including under the Tactical Plans, Post Approval Plans, and
F1CDx Initial Launch Plans, through one or more subcontractors or consultants;
provided that (i) such Party remains responsible for the work allocated to, and
payment to, such subcontractors and consultants to the same extent it would if
it had done such work itself, and such Party shall be liable for any act or
omission of such subcontractor and consultant that is a breach of any of such
Party’s obligations under this

 

- 52 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Agreement as though the same were a breach by such Party, and the other Party
shall have the right to proceed directly against such Party without any
obligation to first proceed against such subcontractor or consultant; (ii) the
subcontractor or consultant undertakes in writing commercially reasonable
obligations of confidentiality and non-use regarding Confidential Information,
that are substantially the same as those undertaken by the Parties with respect
to Confidential Information pursuant to Article 16 hereof; and (iii) the
subcontractor or consultant undertakes in writing to assign or exclusively
license back (with the right to sublicense) all intellectual property with
respect to Product developed in the course of performing any such work under the
Tactical Plans, Post Approval Plans, and F1CDx Initial Launch Plans to the
subcontracting Party. Notwithstanding the above, if the work to be done by the
subcontractor or consultant is material to the performance of a Party under this
Agreement, then the Party engaging such subcontractor or consultant shall seek
the consent of the other Party, which consent shall not be unreasonably
withheld.

 

19.16

Force Majeure

Both Parties shall be excused from the performance of their obligations under
this Agreement to the extent that such performance is prevented or delayed by
force majeure and the nonperforming Party promptly provides notice of the
prevention to the other Party. Such excuse shall be continued so long as the
condition constituting force majeure continues and the nonperforming Party takes
reasonable efforts to remove the condition. For purposes of this Agreement,
force majeure means conditions beyond the reasonable control of the Parties,
including an act of God, war, civil commotion, terrorist act, labor strike or
lock-out, epidemic, failure or default of public utilities or common carriers,
destruction of production facilities or materials by fire, earthquake, storm or
like catastrophe, and failure of plant or machinery (provided that such failure
could not have been prevented by the exercise of skill, diligence, and prudence
that would be reasonably and ordinarily expected from a skilled and experienced
person engaged in the same type of undertaking under the same or similar
circumstances). Notwithstanding the foregoing, a Party shall not be excused from
making payments owed hereunder because of a force majeure affecting such Party.

 

19.17

Rules of Construction

Each of the terms “including,” “include,” and “includes” as used herein shall
mean including, without limiting the generality of any description preceding
each such term.  As used herein, the term “day” shall mean a calendar day.

 

[Signature Page Follows]

 

 

- 53 -

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Restatement Date.

 

Foundation Medicine, Inc.

 

 

 

/s/ Melanie Nallicheri

 

Name:

 

Melanie Nallicheri

 

Title:

 

CBO & Head Biopharma

 

Date:

 

February 28, 2018

 

 

 

F. Hoffmann-La Roche Ltd

 

 

 

 

 

 

 

/s/ Dr. Joerg Kazenwadel

 

/s/ Stefan Arnold

Name:

 

Dr. Joerg Kazenwadel

 

Name:

Stefan Arnold

Title:

 

Head of R&D Out-Partnering

 

Title:

Head Legal Pharma

Date:

 

February 28, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Appendix 1.22

Existing Third Party Rights

 

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Appendix 2.3

 

Product Specifications for the Initial Products as of the Effective Date

 

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Appendix 7.3.1

Countries where Roche has launched FoundationOne

as of the Restatement Date

 

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Appendix 7.7

Localization of Professional Services Section of F1CDx Report

 

Professional Services localization – in scope:

 

[…***…]

 

Professional Services localization – not in scope:

If so requested by Roche and permitted (or required) by Applicable Law, FMI
shall not be required to make any localization changes not reflected in the “in
scope” list above.  For the avoidance of doubt, the Parties agree that the
following services are specifically not in scope:

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested***

 

 

 

 

 